 

i UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS,
HOUSTON, TEXAS

 

Vamsidhar Vurimindi,
A#096-689-764

Montgomery Processing Center
806 Hilbig Road,

 

| Conroe, TX 77031. PETITION FOR A WRIT OF
i Petitioner HABEAS CORPUS UNDER 28
vs. U.S.C. § 2241,
| BY A PERSON SUBJECT TO
| Randy Tate, Warden, INDEFINITE IMMIGRATION
| Montgomery Processing Center DETENTION AND
806 Hilbig Road, RELEASE FROM DETENTION
Conroe, TX 77031.
AND |
Jennifer Ritchey, Deputy FOD, United States
USICE, USDHS, VPS Southern Distt of Texas
114 North 8th Street,
Philadelphia, PA 19107. SEP 29 2020
AND David J. Bradley, Clerk of Court
Daniel A. Bible, FOD,
USICE, USDHS,
126 Northpoint Dr,
Houston, TX 77060.
AND

William P. Barr, Attorney General,
U.S Dep't of Justice,
950 Pennsylvania Avenue, NW
Washington, DC 20530.

AND
Chad Wolf, Acting Secretary
U.S Dep’t of Homeland Security,
Washington, DC 20530.

 

 

Respondents

 

BACKGROUND

Petitioner, Vamsidhar Vurimindi, is a native and citizen of India; and in

Year 2000 he was admitted into United States at Newark, NJ; and on
Page 1 of 43

 

 
"oS Wesabe Scsinininaie oe

 

 

 

 

 

February 7, 2008, his status was adjusted to a lawful permanent resident of

the United States. On September 23, 2015, USDHS/USICE charged

Petitioner being removable under sections 237(a)(2)(E)(i)’ and 237(a)(2)(A)

Gi)? of Immigration and Nationalities Act (“INA”) and lodged detainer

against Petitioner’s release from Pennsylvania Department of Corrections,

(“PADOC”) custody, few days before Petitioner’s scheduled release upon

completion of minimum term of 27/2 Years sentence in October 2015, and

harassed Petitioner by refusing to lift detainer until expiration of maximum

term of 5 Years sentence on August 31, 2018.* Then, on December 18,

1

An alien who has been convicted of a crime of domestic violence, a
crime of stalking, or a crime of child abuse, child neglect, or child
abandonment.

An alien who is convicted of an aggravated felony as defined in INA §

101(a)(43)(F), a crime of violence as defined in 8 U.S.C. § 16.

USDHS/USICE overreached and charged Petitioner as removable as
being convicted of “crime of stalking” and “crime of violence”, and
issued a detainer against his release from DOC, and prolonged his
incarceration thirty (30) months, despite USDHS/USICE knew that it
cannot legally remove Petitioner from United States, because
conviction under Pennsylvania Stalking Statute, 18 Pa.C.S.A_ §
2709.1(a)(1)-(2) neither a “crime of violence” nor a “crime of
stalking”. Pennsylvania Board of Parole and Probation, (“PABPP”), used
USDHS/USICE detainer to determine Petitioner’s release pose danger
to the community, and denied him parole, because USDHS/USICE

notified PABPP that they cannot remove Petitioner from United States
Page 2 of 43
 

 

 

 

2018, USDHS and USICE detained Petitioner at Pike County Correctional
Facility, without bond. Thereafter on September 18, 2019, USICE moved
Petitioner from PCCF to York County Prison, York, PA-17402. Thereafter, on
October 02, 2019, USICE moved Petitioner to Adams County Detention
Center, Natchez, Mississippi-39190. Thereafter, on March 12, 2020, USICE
moved Petitioner to Montgomery Processing Center, 806 Hilbig Road,
Conroe, TX 77031.

On July 13, 2016, Immigration Judge (“IJ”) held that a conviction
under 18 Pa.C.S.A. & 2709.1(a)(1) is a “crime of stalking” and sustained

USDHS/USICE charge for removability under INA § 237(a)(2)(E)(i).* On July
07, 2017, Board of Immigration Appeals (“BIA”) issued a final order of
removal of Petitioner from the United States, and on October 10, 2017, BIA
administratively closed removal proceedings until Petitioner exhaust his
direct appeal remedies from his April 25, 2015 conviction, and on April 9,
2019 BIA reinstated July 07, 2017 final removal order. Thereafter, Petitioner
filed Petition for Review in United States Court Appeals for the Third Circuit,
(“Third Circuit Court”) from BIA’s order reinstating July 07, 2017 final
removal order, and is under Third Circuit Court’s review at Vurimindi v. Att'y
Gen., No: No:19-1848 & 19-2904 (3d Cir. 2019)), and Third Circuit Court

in the reasonably foreseeable future.

* On July 13, 2016, IJ ruled that conviction under 18 Pa.C.S.A. &
2709.1(a)(1) is not a “crime of violence” and dismissed USDHS/USICE
charge for removability under INA § 237(a)(2)(A) (iii).

Page 3 of 43
issued a permanent stay of removal until completion of review. In Third
Circuit Court, Petitioner challenged his April 9, 2019 final removal order
mainly on two grounds:

A) Under Taylor v. United States, 495 U.S. 575 (1990); Shepard v.
United States, 544 U.S. 21 (2005); Moncrieffe v. Holder, 569 U.S. 184
(2013); Descamps v. United States, 133 S. Ct. 2276 (2013) and
Mathis _v. United States, 136 S. Ct. 2243 (2016) - categorical,
modified categorical and divisibility frame work, a conviction under 18
Pa.C.S.A. §& 2709.1(a)(1) or 18 Pa.C.S.A. § 2709.1(a)(2) is not a
“crime of stalking” under INA § 237(a)(2)(E)(i), as defined by BIA in
Matter of Sanchez-Lopez, 26 I. & N. Dec. 71 (BIA 2012). Petitioner,
explicitly raised this issue in Notice of Appeal, and argued before BIA,
and exhausted administrative remedies.

B) Petitioner's conviction under 18 Pa.C.S.A. § 2709.1 is not final,
because he neither waived nor exhausted direct appeal remedy from
April 25, 2014 imposition of sentence. Therefore, his conviction under
conviction under 18 Pa.C.S.A. § 2709.1 couldn't serve as the basis for
removal, until it had “attained a substantial degree of finality. Such
finality do not occur unless and until direct appellate review of the
conviction had been exhausted or waived”. Orabi_ v. Att'y Gen., 738
F.3d 535 (3d Cir.2014) (citing, Pino v. Landon, 349 U.S. 901 (1955))
(holding that a conviction under INA § 101(a)(48)(A) does not support
a charge of removability during the pendency of a direct appeal as of
right). Accordingly, September 23, 2015 USDHS/USICE’s Notice to
Appear and charging Petitioner under INA § 237(a)(2)(E)(i) as
removable is premature and invalid. Concomitantly, January 18, 2017
and February 07, 2017 IJ denial of cancellation and withholding of
removal respectively; and July 07, 2017 BIA dismissal of appeal; and

 

Page 4 of 43

 
 

 

April 09, 2019 BIA Order reinstatement of July 07, 2017 removal order
is null and void. Petitioner, explicitly argued this issue before IJ, and
raised in Notice of Appeal, and argued before BIA, and exhausted
administrative remedies.

Therefore, it is highly unlikely that, Petitioner will be removed from
United States in the reasonably foreseeable future, and he is entitled to
immediate release from detention, because conviction under overbroad
Pennsylvania Stalking Statute, 18 Pa.C.S.A § 2709.1(a)(1)-(2) is not a
“crime of stalking” under INA § 237(a)(2)(E)(i), (8 U.S.C & 1227(a)(2)(E)(i))
as defined by Board of Immigration Appeals, (“BIA”) in Matter of Sanchez-

Lopez, 26 I. & N. Dec. 71 (BIA 2012), overruled on other grounds in Matter

 

of Sanchez-Lopez, 27 I. & N. Dec. 256 (BIA 2018). Petitioner would have
been be released from immigration detention, but for USDHS/USICE, United
States Department of Justice, (‘USDOJ”), IJ and BIA unlawful interpretation
of the JNA. Moreover, Petitioner is 53 years old, suffering from multitude of
health issues related to auto immune disease, degenerative joint disease,
Vitamin-D deficiency, paranoid personality disorder and suffering from
debilitating depression due to prolonged incarceration and his inability to
support his family's needs. On June 06, 2020, Petitioner was tested positive
for COVID-19 infection, and suffered from COVID-19 symptoms of chills,
body aches, fever, and shortness of breath for over three weeks.
Montgomery Processing Center do not practice social distancing between

detainees, and numerous detainees infected with COVID-19 virus. But,

Page 5 of 43
 

 

USDHS/USICE, refused to release Petitioner, despite there is no guarantee
that Petitioner will not be infected again with COVID-19 virus, and if that
occurs, then it will be deadly to Petitioner. This Court knew the serious
harms faced by the immigrants in USDHS/USICE detention, and continued
detention under these dangerous conditions is cruel and inhumane.
Therefore, Petitioner, Vamsidhar Vurimindi hereby petitions this Court for a
writ of habeas corpus to remedy Petitioner’s unlawful detention, and to
enjoin Petitioner's continued unlawful detention by the Respondents. In
support of this petition and complaint for injunctive relief, Petitioner alleges
as follows:

PARTIES

1. Petitioner, Vamsidhar Vurimindi is currently being held in detention by
the USDHS/USICE at Montgomery Processing Center, without bond since
December 18, 2018. Petitioner has been continuously detained by the
USDHS/USICE for over twenty-one(21) months. Moreover, on
September 23, 2015, USDHS/USICE lodged a detainer against his
release custody of PADOC, and for over thirty (30) months precluded
him from being released until August 31, 2018, in an effort to worn-him-
out and voluntarily concede his removability and suffer from
deportation. See Vurimindi_v. Secretary, Department _of Homeland

Security, 2018 U.S. Dist. LEXIS 132121 (W.D.P.A. 2018).

Page 6 of 43
Respondent Randy Tate is the Warden of Montgomery Processing
Center, 806 Hilbig Road, Conroe, TX 77031. As such, Respondent is
responsible for the operation of the Montgomery Processing Center,
where Petitioner is currently detained. Because USDHS/USICE contracts
with privately owned and operated detention centers and prisons such
as Montgomery Processing Center to house immigration detainees such
as Petitioner, Respondent has immediate physical custody of the
Petitioner.

Defendant Jennifer Ritchey is sued in her official capacity as the Deputy
Field Office Director within the Commonwealth of Pennsylvania for the
USICE, an office of the USDHS. Defendant Jennifer Ritchey is charged by
law with the implementation and enforcement of the immigration laws,
and she is the officer who has original custody over Petitioner, and
transferred Petitioner to different detention centers within United States.
Defendant Daniel A. Bible is sued in his official capacity as the Field
Office Director within the Texas for the USICE, an office of the USDHS.
Defendant Daniel A. Bible is charged by law with the implementation and
enforcement of the immigration laws, and he is the officer who has the
current custody over Petitioner at Montgomery Processing Center, 806
Hilbig Road, Conroe, TX 77031.

Defendant William P. Barr is sued in his official capacity as the Attorney

General of the United States. He has authority over the BIA and he has

Page 7 of 43
authority to direct the BIA to hold bond hearings and establish bond
conditions.

Defendant Chad Wolf is sued in his official capacity as the Acting
Secretary of the Department of Homeland Security. He is the executive
officer who has been given authority to manage and control the
Immigration and Customs Enforcement. As such, he is the ultimate legal
custodian of the Petitioner.

JURISDICTION

This action arises under the Constitution of the United States, 28 U.S.C.
§ 2241(c)(1), and INA, 8 U.S.C. § 1101 et seq. This Court has subject
matter jurisdiction under 28 U.S.C. § 2241 (“Habeas Corpus
Jurisdiction”), Art. I §& 9, cl. 2 of the United States Constitution
(“Suspension Clause”), and 28 U.S.C. § 1331 (“Federal Question
Jurisdiction”), and 28 U.S.C. 1361 (“Jurisdiction over actions for
Mandamus”) as the Petitioner is presently in custody under color of the
authority of the United States, and such custody is in violation of the
Constitution, laws, or treaties of the United States. See Jran_ v.
Mukasey, 515 F.3d 478 (5th Cir. 2008)((The District Court had
jurisdiction over this case pursuant to 28 U.S.C. § 2241); Cano-Miranda
v. Ashcroft, 262 F.3d 477 (5th Cir. 2001)(vacating dismissal of habeas
petition in light of JNS v. St. Cyr, 533 U.S. 289 (2001) and remanding

for further proceedings); Flores-Garza v. INS, 328 F.3d 797 (5th Cir.
Page 8 of 43
 

2003)(Court dismissed a petition for direct review of the question, but
held that the district court had jurisdiction to review it through a 28
U.S.C. § 2241 petition); Zalawadia v. Ashcroft, 371 F.3d 292, 297 (5th
Cir. 2004) (holding, in the context of a writ of habeas corpus, that a bar
on re-admission following removal or deportation is a legally cognizable
collateral consequence, and thus deportation did not render the petition
moot); Shokeh v. Thompson, 369 F.3d 865, 872 vacated, 375 F.3d 351
(Sth Cir. 2004)(we hold that when a bond is one of the conditions of
release, that bond must be reasonable and "appropriate in the
circumstances." We further hold that a bond that has the effect of
preventing an immigrant's release because of inability to pay and that
results in "potentially permanent" detention is presumptively
unreasonable)(citing Demore_v. Kim, 538 U.S. 510 (2003) and
Zadvydas v. Davis, 533 U.S. 678 (2001)); See also Guerrero-Sanchez v.
Warden York Cty. Prison, 905 F.3d 208 (3d Cir. 2018)(The District Court
had jurisdiction over this case pursuant to 28 U.S.C. § 2241); See Diop
v. ICE/Homeland Security, 656 F.3d 221 (3d Cir. 2011)(The District
Court had jurisdiction under 28 U.S.C. § 2241), abrogated in part and on
other grounds by Jennings v. Rodriguez, 138 S. Ct. 830 (2018)(Attorney
General “may release” an alien detained under 8 U.S.C. § 1226(a) “on
bond or conditional parole”. Jennings, 138 S. Ct. at 837); See Leslie v.

Att'y Gen., 678 F.3d 265 (3d Cir. 2012)(Diop governs not only the

Page 9 of 43
detention of individuals with pending administrative removal proceedings
before the IJ or BIA, but also the detention of non-citizens who have
obtained a stay of removal pending judicial review of their removal
orders. Leslie, 678 F.3d at 270); See Zadvydas v. Davis, 533 U.S. 678,
688 (2001)(“We conclude that 28 U.S.C. § 2241 habeas corpus
proceedings remain available as a forum for statutory and constitutional
challenges to post-removal-period detention.”); INS v. St. Cyr, 533 U.S.
289, 301 (2001)(“at its historical core, the writ of habeas corpus has
served as a means of reviewing the legality of executive detention, and
it is in that context that its protections have been strongest.”); Clark v.
Martinez, 543 U.S. 371 (2005)(holding that Zadvydas applies to aliens
found inadmissible as well as removable).

VENUE

Venue lies in the United States District Court for the Southern District of
Texas, because Petitioner is currently detained in the _ territorial
jurisdiction of this Court, at the Montgomery Processing Center, 806

Hilbig Road, Conroe, TX 77031. 28 U.S.C. § 1391.

STATEMENT OF RELATED CASES AND PROCEEDINGS

Page 10 of 43
 

Petitioner’s Petition for Review — Vurimindi v. Att’y Gen., Case No:17-
2091 (3d Cir 2017) from July 07, 2017 BIA Order affirming February 07,
2017 IJ’s removal order; and Petition for Review - Vurimindi_v. Att’y
Gen., Case No: 17-2620 (3d Cir 2017) from October 10, 2017 BIA Order
administratively closing removal proceedings have been dismissed by
Third Circuit Court for lack of final removal order. Petitioner’s Writ of
Mandamus, Vurimindi v. Att'y Gen., Case No: 17-3483 (3d Cir 2017) has
been transferred to United States District Court for Western District of
Pennsylvania, which is consolidated with Writ of Mandamus - Vurimindi
v. Secretary, Department of Homeland Security et_al, Case No: 2:17-
CV-1425 (USDC for WDPA), has been dismissed without prejudice. See
Vurimindi v. Secretary, Department of Homeland Security, 2018 U.S.
Dist. LEXIS 132121 (W.D.P.A. 2018). Petitioner’s Writ of Habeas Corpus
- Vurimindi_ v. Craig Lowe, Warden, Case No: 3:19-CV-0007 (USDC for
MDPA) has been dismissed without prejudice. Petitioner’s Writ of Habeas
Corpus Petitioner’s Writ of Habeas Corpus - Vurimindi_ v. Craig Lowe,
Warden, Case No: 3:20-CV-00561 (USDC for MDPA), which challenged
District’s Courts’ prior erroneous determination in Case No: 3:19-CV-
0007 that Petitioner is subjected to mandatory detention under 8
U.S.C.A_ §§ 1226(a) and dismissing Writ of Habeas Corpus without
prejudice, is currently pending. Petitioner’s Writ of Habeas Corpus

Petitioner’s Writ of Habeas Corpus - Vurimindi_v. Gillis et al, Case No:

Page 11 of 43
 

10.

11.

5

5:19-CV-00106 (USDC for SDMS), which challenged USICE’s actions of
detaining Petitioner without access to Pennsylvania case-law, is currently

pending.

EXHAUSTION OF REMEDIES

Petitioner has exhausted his administrative remedies to the extent
required by law, and his only remedy is by way of this judicial action.
After the Supreme Court decision in Zadvydas, the USDOJ issued
regulations governing the custody of aliens ordered removed. See 8
C.F.R § 241.4. Petitioner received final order of removal on April 9,
2019.

USICE first reviewed Petitioner’s “90-day” custody review on July 02,
2019 pursuant to Post-Order Custody Review, (“POCR”) procedures at 8
C.F.R. 241.4. In a letter dated July 02, 2019, USICE denied
Petitioner’s request for release stating that he was a danger to the

community and flight risk,*> and decided to continue Petitioner’s

Though under Zadvydas, Petitioner has the right to be free from
indefinite detention regardless of whether USICE considers him a
danger to the community or a flight risk. Petitioner contests USICE’s
determination of dangerousness and flight risk, because he is a
Statistical Programmer & Statistician; and business and property
owner in Philadelphia, earned MBA from Duke University, and
concentrate on working as Statistical Programmer & Statistician and
support his family, and will abide by any and all conditions placed on

his release; and Petitioner have cooperated with USICE efforts to
Page 12 of 43
 

12.

detention pending decision by the Third Circuit Court in Vurimindi_v.
Att'y Gen., No: 19-1848 (3d Cir 2019) USICE expected to receive a
travel document for Petitioner’s removal from United States, and
informed, if Third Circuit Court hasn’t lifted the stay with one year, then
USICE schedule for a POCR. Else, if Third Circuit Court lifted stay of
removal and ICE does not affect Petitioner’s removal prior to “90-days”
following the lifting of the stay, USICE will conduct anew POCR. Id.

On August 6, 2019, Petitioner appealed to USICE’s Headquarters Post-
Detention Unit (‘HQPDU”) from USICE denial of his release, and notified
HQPDU, that it is unlikely that he will be removed from United States in
the reasonably foreseeable future, because he isn’t removable and IJ
and BIA made grave error in sustaining USDHS/USICE charge of
Petitioner’s removability under INA § 237(a)(2)(E)(i). However, HQPDU
didn’t dispose Petitioner’s appeal or respond to Petitioner’s numerous
letters requesting to dispose his appeal. Petitioner has been continuously
detained by the USDHS/USICE for over twenty-one(21) months, and it is
likely, that HQPDU would continue Petitioner’s custody indefinitely after

a final order of removal. The custody review regulations don’t provide

remove him from United States; and USICE obtained travel document
and believes that it can remove Petitioner from United States, if and
when Third Circuit Court lifts stay against Petitioner’s removal, which

may never happen, because he is not removable.
Page 13 of 43
 

13.

14.

6

for appeal from a HQPDU custody review decision. See 8 C.F.R. §&
241.4(d).

Moreover, USICE refused to release Petitioner, despite he is 53 years
old, suffering from multitude of health issues related to auto immune
disease, degenerative joint disease, Vitamin-D deficiency, paranoid
personality disorder and suffering from debilitating depression due to
prolonged incarceration and his inability to support his family's needs;
and contracted with COVID-19 infection at Montgomery Processing
Center, 806 Hilbig Road, Conroe, TX 77031, and suffered from COVID-
19 symptoms of chills, body aches, fever, and shortness of breath for
over three weeks; and Montgomery Processing Center do not practice
social distancing between detainees, and numerous detainees infected
with COVID-19 virus; and there is no guarantee that Petitioner will not
be infected again with COVID-19 virus, and if that occurs, then it will be
deadly to Petitioner.

Petitioner exhausted available administrative remedies; and there no
statutory exhaustion requirements apply to Petitioner’s claim of unlawful
detention.

STATEMENT OF FACTS

A. Petitioner isn’t convicted under 8 U.S.C. § 1101(a)(48)(A):°

8 U.S.C. §& 1101(a)(48)(A), define he term “conviction” as: “with

respect to an alien, a formal judgment of guilt of the alien entered by
Page 14 of 43
15. On August 17, 2012, Philadelphia District Attorney, charged Petitioner
under two counts of 18 Pa.C.S.A. § 2709.1(a)(1) (Stalking),’ and one
count of 18 Pa.C.S.A. § 5503(a)(4) (Disorderly Conduct),® in
Commonwealth _v. Vurimindi, Case No: CP-51-CR-0008022-2012,

Philadelphia Common Pleas Court. (See Exhibit-1).

a court or, if adjudication of guilt has been withheld, where-- (i) a
judge or jury has found the alien guilty or the alien has entered a plea
of guilty or nolo contendere or has admitted sufficient facts to warrant
a finding of guilt, and(ii) the judge has ordered some form of
punishment, penalty, or restraint on the alien's liberty to be imposed.
Id. See Orabi v. Att'y Gen., 738 F.3d 535 (3d Cir.2014) (citing, Pino v.
Landon, 349 U.S. 901 (1955))(holding that a conviction under INA §
101(a)(48)(A) does not support a charge of removability during the
pendency of a direct appeal as of right).

 

 

Engaged in course of conduct or repeatedly committed acts towards
another person, including following person without proper authority,
under the circumstances which demonstrated either an intent to
place such other person in reasonable fear of bodily injury or to
cause substantial emotional distress such other person. (See
Exhibit-1).

With intent to cause public inconvenience, annoyance or alarm or
recklessly creating a risk thereof. Created a hazardous or physically
offensive condition by an act which served no legitimate purpose of the
actors, and the intent of the actor was to cause a substantial harm or
serious inconvenience or the actor persisted in disorderly conduct after

reasonable warning or request to desist. (See Exhibit-1).
Page 15 of 43
 

16. On February 7, 2014, at trial in Commonwealth v. Vurimindi, Supra,

17.

18.

19,

9

Philadelphia Assistant District Attorney Tanner Rouse, without notice,
amended charges and prosecuted Petitioner under 18 Pa.C.S.A. §
2709.1(a)(1) and 18 Pa.C.S.A. § 2709.1(a)(2),° with either mentes reae
requirement - “intent to place such other person in reasonable
fear of bodily injury or to cause substantial emotional distress”.
(See Exhibit-2 at 1-5).

On February 7, 2014, in Commonwealth v. Vurimindi, Supra, Judge
Diana Anhalt, found Petitioner guilty of two counts of stalking and one
count of disorderly conduct. (See Exhibit-2 at 100).

On April 25, 2014, in Commonwealth _v. Vurimindi, Supra, Judge Diana
Anhalt, without disclosing reasons, illegally imposed forty (40) times
higher than the standard range sentence of three (3) month(s)
probation, as 2'/2 - 5 year(s) incarceration, followed by 5 year(s)
probation. (See Exhibit-3).

On April 26, 2014, Petitioner mailed Notice of Appeal (“NOA”), Motion for

Modification of Sentence (“MMS”) and Post-Conviction Relief Act

Engages in a course of conduct or repeatedly communicates to another
person under circumstances which demonstrate or communicate
either an intent to place such other person in reasonable fear
of bodily injury or to cause substantial emotional distress to
such other person.

Page 16 of 43
 

20.

(“PCRA”) Petition to Clerk of Courts from Philadelphia Detention
Center.?? On May 1, 2014, Clerk of Courts correctly docketed PCRA
Petition; and incorrectly docketed MMS as “Pro Se Correspondence” and
withheld docketing NOA stating, MMS is pending without disposition.

Petitioner filed numerous pleadings and praecipe(s) to enter adverse
order against MMS, in Common Pleas Court, Superior Court and
Supreme Court of Pennsylvania,*’ to compel either Common Pleas Court
or Clerk of Courts to dispose pending MMS or enter adverse order
against MMS or docket April 26, 2014 timely NOA, such that Petitioner
can exercise his state constitutional right to appeal to challenge wrongful

guilty verdict and illegal sentence.

10 Under Prison Mailbox Rule Petitioner’s NOA is filed on April 26, 2014,

irrespective of Clerk of Courts timestamp and docket it. Moreover,
Clerk of Courts received Petitioner’s NOA within thirty(30) days from
April 25, 2014. (See Exhibit-4 for date-time stamps).

1! Vurimindi_v. Court of Common Pleas Philadelphia County, 101 A.3d
1149 (Pa.2014); Vurimindi_v. Commonwealth, 101 A.3d 1148
(Pa.2014); Vurimindi_v. Commonwealth, 107 A.3d 748 (Pa.2015);
Vurimindi_v. Commonwealth, 2015 Pa. LEXIS 1217 (Pa.2015);
Vurimindi_v. Clerk of Common Pleas Court, 125 A.3d 773 (Pa.2015);
Vurimindi_ v. Clerk of Common Pleas Court, 127 A.3d 1291 (Pa.2015);
Vurimindi_v. Anhalt, 127 A.3d 1291 (Pa.2015); Vurimindi_v. Office of
District Attorney, 129 A.3d 1235 (Pa.2015); Vurimindi_v. Anhalt, 130

A.3d 1282 (Pa.2016);
Page 17 of 43
 

21.

22.

23.

On February 6, 2016, in Vurimindi_v. Anhalt et al, 635 Pa 62, 131 A.3d
481 (Pa.2016), Supreme Court of Pennsylvania granted mandamus
action, and directed Common Pleas Court to dispose May 1, 2014
docketed PCRA Petition within 90 days, because on January 27, 2016
Common Pleas Court appointed Counsel David Rudenstien to prosecute
May 1, 2014 PCRA Petition, and breakdown in operations of the court is
cognizable under PCRA.

On June 27, 2017, in Commonwealth v. Vurimindi, Supra Judge Diana
Anhalt entered an order denying May 1, 2014 MMS by operation of law,
and allowed Petitioner to take-up direct appeal from April 25, 2014
sentence.

On December 14, 2018, Superior Court of Pennsylvania erroneously
dismissed Petitioner’ meritorious direct appeal from February 7, 2014
wrongful guilty verdict and April 25, 2014 illegal sentence at
Commonwealth v. Vurimindi, Appeal No: 2140-EDA-2017. On December
18, 2018, Petitioner filed Application for Reargument in Superior Court;
and on February 6, 2019 Superior Court denied re-argument.
Immediately, on February 26, 2019, Petitioner filed Petition for
Allowance of Appeal in Supreme Court of Pennsylvania, and on
September 04, 2019, Supreme Court denied Petition for Allowance of Appeal;

and thereafter on October 9, 2019 denied Application for Reconsideration.

Thereafter, immediately, on December 02, 2019, Petitioner filed Petition for Writ of

Page 18 of 43
 

24.

25.

Certiorari in Supreme Court of United States, and on February 24, 2020, Supreme

Court United States denied Petition for Writ of Certiorari, rendering April 25, 2014
conviction is final. Wherefore, September 23, 2015 NTA charging Petitioner
as removable under INA § 237(a)(2)(E)(i) is invalid.’? Consequently,
January 18, 2017 and February 7, 2017, IJ denial of cancellation of
removal and denial of deferral of removal respectively; and July 7, 2017

BIA dismissal of appeal are null and void.*

B. Conviction under overbroad Pennsylvania Stalking Statute,
18 Pa.C.S.A § 2709.1(a)(1)-(2) isn’t a “crime of stalking”

under INA § 237(a)(2)(E)(i):
On September 23, 2015, DHS charged Petitioner being removable under
INA _§ 237(a)(2)(E)() and INA § 237(a)(2)(A)(iiil); and lodged detainer
against Petitioner’ release from custody of DOC. (See Exhibit-1)
On April 6, 2016, Petitioner appeared before IJ via video, and asserted
that his conviction neither final nor deportable. On April 30, 2016,

Petitioner filed Application to Dismiss Charges, because April 25, 2014

” Pereira v. Sessions, 138 S. Ct. 2105 (2018) (A putative notice to

appear that fails to designate the specific time or place of the
noncitizen's removal proceedings isn’t a “notice to appear” under §
1229(a)” and so doesn’t trigger the stop-time rule). Analogously,
USDHS/USICE’s premature September 23, 2015 NTA, isn’t “notice to
appear”.

3 See 8 C.F.R. § 1003.14(a) (stating that immigration court jurisdiction
vests when the government files a valid document charging

removability).
Page 19 of 43
26.

conviction isn’t final, and notified IJ that SCI-Pine Grove law-library
don’t subscribe immigration case-law, he cannot retain private counsel
and pro bono counsels aren’t responding to requests for legal
representation.

On May 11, 2016, Petitioner re-appeared before IJ via video, and
notified that SCI-Pine Grove law-library don’t subscribe immigration
case-law, he cannot retain private counsel and pro bono counsels’ didn’t
responded to his letters. In response, IJ said, “Nor will they. You
won't get a response from them, or if you do, you'll get a
rejection. I’m obligated to give you the list, but since you're
serving prison term none of the organizations on the list is
willing to represent prisoners, so if that’s the way you’re going
to try to get an attorney, forget it. It’s not going to happen. Like
I said, I’m obligated to give you the list, but it’s basically
worthless for you”. Id. at 8.‘* Then, IJ ignored pendency of May 1,
2014 docketed MMS and ruled that, April 25, 2014 conviction is final,

and refused to continue removal proceedings until Petitioner paroled to

4 See Molinero v. Att'y Gen., 523 Fed Appx 115 (3d Cir.2013)(IJ's

purported explanation arguably makes this case even worse than
Leslie v. Att'y Gen., 611 F.3d 171 (3d Cir.2010) because, if the IJ told
Petitioner that the pro bono list is “not effective” in light of his
incarceration, then the IJ effectively told him that counsel was not
available. Molinero, 523 Fed. Appx at 119-120). This situation is worse

than Molinero, and warrant anew removal proceedings.
Page 20 of 43
 

27.

28.

29.

immigration detainer, such that organizations on the pro bono list
potentially represent Petitioner.

On June 10, 2016, Petitioner filed Application(s) to Dismiss Charges,
because his conviction isn’t final, “crime of stalking” isn’t a “crime of
violence” and didn’t occurred in domestic setting.

On July 13, 2016, Petitioner re-appeared before IJ via video, and at that
time IJ ruled that conviction under 18 Pa.C.S.A. § 2709.1(a)(1) isn’t a
“crime of violence” and dismiss USDHS/USICE charge for removability
under INA § 237(a)(2)(A) (iii); but erroneously sustained USDHS/USICE
charge for removability under stating conviction under 18 Pa.C.S.A. §
2709.1(a)(1) is a “crime of stalking” under INA § 237(a)(2)(E)(i).
Subsequently, on January 18, 2017, IJ issued interim decision in support
of his finding that Petitioner’s conviction under 18 Pa.C.S.A. § 2709.1(a)
(1) is a “crime of stalking” under INA § 237(a)(2)(E)(i). On February 7,
2017, IJ issued final removal Order.

On February 13, 2017, Petitioner filed NOA from February 7, 2017 I)’s
final removal order to BIA, and raised several errors complained on
appeal including conviction under 18 Pa.C.S.A. § 2709.1(a)(1) isn't
“crime of stalking” under INA § 237(a)(2)(E)(i); and conviction isn’t
final; and due process right to counsel, and right against self-

incrimination is violated.

Page 21 of 43
 

30

31.

32.

. On June 28, 2017, Petitioner mailed Motion to Dismiss Charges to BIA,

because his conviction isn’t final, stating that on June 27, 2017, in
Commonwealth v. Vurimindi, Supra Judge Diana Anhalt denied May 1,
2014 MMS and allowed to take-up direct appeal from April 25, 2014
sentence. But, BIA ignored this motion, and dismissed Petitioner’s
appeal and affirmed Judge Durling’s February 7, 2017 removal order.*°
On July 19, 2017 and August 20, 2017, Petitioner filed Motion to Reopen
and Terminate Removal Proceedings, because April 25, 2014 conviction
isn’t final. On October 10, 2017 BIA reopened and administratively
closed removal proceedings pending resolution of his direct appeal from
April 25, 2014 sentence, and didn’t terminate removal proceedings or lift
detainer against Petitioner.

On October 10, 2017, Petitioner filed Motion to Reopen and Terminate
Proceedings, because conviction under 18 Pa.C.S.A. § 2709.1(a)(1) isn’t
a “crime of stalking” under INA § 237(a)(2)(E)(i), and BIA ignored this

motion.

** Although in NOA, Petitioner explicitly stated that, under categorical

and modified categorical approach conviction under 18 Pa.C.S.A. §
2709.1 don’t constitute “crime of stalking” under INA § 237(a)(2)(E)
(i), BIA erroneously held that, “Although the respondent challenges
the finality of his conviction, he does not contest his removability. We
consider the respondent’s removability settled, and do not revisit that
finding here”.

Page 22 of 43
 

33.

34.

On December 18, 2018, USDHS filed Motion to Recalendar, and detained
Petitioner at Pike County Correctional Facility without bond hearing. On
December 22, 2018, Petitioner mailed Application to Continue
Administrative Closure; and on December 27, 2018, mailed Response to
Motion to Recalendar; and on February 14, 2019, mailed Motion to
Expedite, and listed questions directly relate to his innocence and
structural errors in criminal proceedings that he intended to raise in
Petition for Allowance of Appeal in Supreme Court of Pennsylvania. On
03-17-2019, Petitioner mailed Application to Terminate Removal
Proceedings, because conviction under 18 Pa.C.S.A. § 2709.1(a)(1) isn’t
a “crime of stalking” under INA § 237(a)(2)(E)(i).

On April 10, 2019, BIA reinstated July 7, 2017 removal order, stating
“Assuming respondent filed petition for allowance of appeal with
Supreme Court of Pennsylvania, the respondent did not present
evidence that the appeal would relate to the issue of guilt or
innocence or concerns a _ substantive defect in_ criminal
proceedings as required in Matter of J.M.Acosta, 27 I&N Dec.

420, 432 (BIA 2018)" and “respondent did not contest his

16 Motion to Expedite lists questions directly relate to Petitioner’s

innocence and structural errors in criminal proceedings that he
intended to raise in petition for allowance of appeal, and publicly
available Superior Court docket in Commonwealth_v. Vurimindi, No:
2140-EDA-2017, shows that on February 26, 2019, Petitioner filed

Petition for Allowance of Appeal in Supreme Court of Pennsylvania.
Page 23 of 43
 

35.

36.

removability on appeal and therefore this issue was waived and
we did not and do not revisit this matter’ .”’

On April 11, 2019, Petitioner mailed Motion for Reconsideration, because
his conviction isn’t final, and on August 12, 2019, BIA denied Motion to
Reconsider.

On August 03, 2019, Petitioner mailed Motion to Reopen and Terminate

Removal Proceedings, because conviction under 18 Pa.C.S.A.  §

2709.1(a)(1) isn’t a “crime of stalking” under INA § 237(a)(2)(E)(i) and
Petitioner didn’t waived this error. On May 04, 2020, BIA single member
- Marcos Gemoets failed to recognize that BIA members - Roger Pauley
and John Guendelsberger errnoneoulsy held that Petitioner did not
contest his removability on appeal - and denied to reopen and terminate
proceedings stating that Petitioner did not establish a substantial
likelihood that the result in his case would be changed if the proceedings
were reopened, despite under categorical and modified categorical

approach conviction under 18 Pa.C.S.A. § 2709.1 don’t constitute “crime

However, BIA erroneously held that respondent didn’t present
evidence.

17

Although in NOA, Petitioner explicitly stated that, under categorical
and modified categorical approach conviction under 18 Pa.C.S.A. §
2709.1 don’t constitute “crime of stalking” under INA § 237(a)(2)(E)
(ij, on 04-09-2019, BIA erroneously held that respondent didn’t
contest his removability on appeal.

Page 24 of 43
 

of stalking” under INA_§ 237(a)(2)(E)(i), and Petitioner adduced
evidence that he contested his removability under INA § 237(a)(2)(F)
(i), in his Notice of Appeal from February 07, 2017 IJ’s final removal

order to BIA.*®

#8 In Matter of Sanchez-Lopez, 26 I&N Dec. 71 (BIA 2012), BIA set forth
the elements of stalking which are necessary for the crime to come
within INA § 237(a)(2)(E)(i): (1) conduct that was engaged in on more
than a single occasion; (2) conduct which was directed at a specific
individual; and (3) conduct which intended to cause the victim to
be placed in fear of bodily injury or death. Id. at 74.

Pennsylvania’s stalking statute, 18 Pa.C.S.A. § 2709.1(a) states that:
A person commits the crime of stalking when the person either: (1)
engages in a course of conduct or repeatedly commits acts toward
another person, including following the person without proper
authority, under circumstances which demonstrate either an intent to
place such other person in reasonable fear of bodily injury or to
cause substantial emotional distress to such other person; or
(2) engages in a course of conduct or repeatedly communicates to
another person under. circumstances which demonstrate or
communicate either an intent to place such other person in
reasonable fear of bodily injury or to cause substantial
emotional distress to such other person.

A simple comparison of mens rea element of “crime of stalking”
outlined in Matter of Sanchez-Lopez, Supra with mentes reae
requirement of 18 Pa.C.S.A. & 2709.1, it is plainly evident that mens

rea element intent to be placed in fear of bodily injury or death
Page 25 of 43
 

37. For all the reasons stated within, Petitioner’s removal is not reasonably

foreseeable.

C. USDHS/USICE Mandatory detaining of Petitioner under 8
U.S.C.A., 1231(a)(6) and 1226(c) is illegal:

38. USDHS/USICE knew that a conviction under 18 Pa.C.S.A. § 2709.1(a)

(1) is not a “crime of violence”, but still charged him as removable under

of “crime of stalking” outlined in Matter of Sanchez-Lopez, Supra, only
partially overlaps with first means of mens rea element of & 2709. 1(a)
(1)-(2) - intent to place such other person in reasonable fear of
bodily injury, and left-out the “course of conduct” that committed
with second means of mens rea element of §& 2709.1(a)(1)-(2) -
intent _to cause substantial emotional distress. Therefore, the
mentes reae element of 18 Pa.C.S.A. §& 2709.1 is overbroad than the
mentes reae element of “crime of stalking’- intended to cause the
victim to be placed in fear of bodily injury or death - as defined
by BIA in Matter of Sanchez-Lopez, 26 I. & N. Dec. 71 (BIA 2012).
Accordingly, under Taylor _v. United States, 495 U.S. 575 (1990);
Shepard v. United States, 544 U.S. 13 (2005); Moncrieffe_v. Holder,
569 U.S. 184 (2013); Descamps v. United States, 133 S. Ct. 2276
(2013) and Mathis v. United States, Supra - categorical and modified
categorical approach conviction under 18 Pa.C.S.A. § 2709.1(a)(1) or
18 Pa.C.S.A. § 2709.1(a)(2) don’t constitute “crime of stalking” under
INA § 237(a)(2)(E)(i). Concomitantly, Petitioner is not removable. See
Appendix-A for complete legal argument

Page 26 of 43
 

39.

40

237(a)(2)(A)(iii)’*? of Immigration and Nationalities Act (“INA”), to bring
Petitioner’s removal proceedings under the ambit of “Institutional
Hearing Program” to obligate IJ to complete removal proceedings as
promptly as possible. Nevertheless, IJ dismissed USDHS/USICE’s charge
of Petitioner’s removability under INA § 237(a)(2)(A)(iii), rendering
Petitioner was not removable under 8 U.S.C. § 1228(a) or (b).

Because, IJ dismissed USDHS/USICE’s charge of  Petitioner’s
removability under INA _§ 237(a)(2)(A)(ii), Petitioner was not
inadmissible under 8 U.S.C.A. §§ 1182(a)(2) and (a)(3)(B); and was not
deportable by reason of having committed any offense covered in 8
U.S.C.A. 8§ 1227(a)(2)(A)(i); (a)(2)(A) (i); (A) (iii), (B), (C), or (D);(a)
(4)(B); or 8 U.S.C.A. § 1182(a)(3)(B).

. Therefore, Petitioner’s is not subjected to mandatory detention under 8

U.S.C.A.  §§231(a)(6)_ and 1226(c). Accordingly detention without
parole, bond and Joseph's Hearing before IJ to determine legality of
mandatory detention violate 8 U.S.C.A §§ 1226(a) and 1231(a)(6) as

interpreted in Zadvydas.

LEGAL FRAMEWORK FOR RELIEF SOUGHT

A. Guerrero-Sanchez & Chavez-Alvarez Standard:

*® An alien who is convicted of an aggravated felony as defined in JNA §

101(a)(43)(F), a crime of violence as defined in 8 U.S.C. § 16,
Page 27 of 43
 

41.

42.

43.

Guerrero-Sanchez v. Warden York Cty. Prison, 905 F.3d 208 (3d Cir.
2018), and Chavez-Alvarez_ v. Warden York Cty. Prison, 783 F.3d 469,
471 (3d Cir. 2015), abrogated in part and on other grounds by Jennings,
138 S. Ct. at 847, focused on three key factors to determine when
detention becomes unreasonably prolonged:

i. Good Faith Challenge to Removal:

First, the Court relied on the presence of a good faith challenge to
removal. As the Court explained, a good faith claim is one “legitimately
raised” and “challenges aspects of the Government’s case that present
real issues, for example: a genuine factual dispute; poor legal
reasoning; reliance on a contested legal theory; or the presence of a
new legal issue.” Id. 783 F.3d at 476. Chavez-Alvarez rejected the
government’s argument that an individual fails to raise a good faith
claim simply because that claim has been denied by the IJ and BIA. Jd.
(explaining that the analysis does not involve simply “counting wins and
losses”). Again, the question is merely whether the challenge to removal
has been “legitimately raised” and “presents real issues.” Jd.

ii. Length of Detention:

Second, reasonableness is a “function of the length of the detention”.
Diop, 656 F.3d at 232 (emphasis added). Thus, an initial period of
detention without a bond hearing will become “unreasonable” at some

point in time. Jd. The Court has emphasized that both Congress and

Page 28 of 43
 

Demore_v. Kim, 538 U.S. 510 (2003) understood the purposes of
detention to be fulfilled in the “brief” period of time necessary to
complete removal proceedings—“roughly a month and a half in the vast
majority of cases and about five months in the minority of cases in
which an alien chooses to appeal to the BIA.” Demore, 538 U.S. at 530;
see also Diop, 656 F.3d at 233-34. As a result, the “constitutional case
for continued detention without inquiry into its necessity becomes more
and more suspect as detention continues past those thresholds.” Jd. at
234.7

iii. Prospect of Future Proceedings:

44. Third, courts should look to the prospect of future proceedings to
determine whether detention has exceeded a reasonable period of time.
Thus, on the facts of the case before it, the Court in Chavez-A/lvarez
identified as the tipping point the I)’s issuance, after nine months of

proceedings, of a final order of removal denying the individual’s good

20 Several courts interpreting Diop have emphasized the importance of
the Demore thresholds for determining whether detention has become
unreasonably prolonged. See, e.g., Bautista v. Sabol, 862 F.Supp.2d
375, 381 (M.D.P.A.2012) (concluding that “while courts have declined
to establish concrete rules for appropriate detention periods, there
exists a point -somewhere around the seven-month mark - where pre-
removal detention becomes universally questionable”); Nwozuzu_v.
Napolitano, 2012 U.S. Dist. LEXIS 115737 (D.N.J.2012)(“any detention

exceeding five months is presumptively unreasonable”).
Page 29 of 43
 

faith challenge to removal, as at that point the parties “could have

reasonably predicted that his appeal would take a substantial amount of

time, making his already lengthy detention considerably longer.”

Chavez-Alvarez, 783 F.3d at 478. Under this reasoning, mandatory

detention likewise should be found unreasonable where, for example, a

detainee will not receive a merits hearing or decision from the IJ in the

near future;”* anticipates lengthy detention during the pendency of a

BIA appeal;?? has a stay of removal pending decision on a petition for

review in the court of appeals;”? or is likely to be remanded back to

21

See Araujo-Cortes v. Shanahan, 35 F. Supp.3d 533, 549 (S.D.N.Y.

22

23

2014) (more than six months of mandatory detention unreasonable
where upcoming IJ hearing would likely not resolve petitioner’s
immigration status and his detention “may continue for a long time
while he pursues relief from removal”); Gordon v. Shanahan, 2015
U.S. Dist. LEXIS 31630 (S.D.N.Y.2015)(more than eight months of
mandatory detention unreasonable given lack of “any evidence that
the petitioner’s removal proceedings will end soon;” petitioner “had
applied for relief from removal,” and “the immigration judge’s eventual
order would be subject to review by the Board of Immigration Appeals
and potentially by a court of appeals”).

See Chavez-Alvarez, 783 F.3d at 478. Notably, the Court in Chavez-
Alvarez declined to rely on the mere fact that the government had
sought summary affirmance by the BIA as a basis to find that the
petitioner did not face prolonged detention in the future. See Jd.

See Diouf v. Napolitano, 634 F.3d 1081, 1091 n.13 (9th Cir. 2011)

(noting that when a court “grants a stay of removal in connection with
Page 30 of 43
 

immigration court for further proceedings.** Several district courts have

applied a similar analysis and found comparable periods of mandatory

detention to be unreasonable.?°

iv.

Actions by the Parties:

45. Critically, the Court has also rejected the view that detention is only

unreasonable when the government or IJ/BIA has engaged in delay or

committed error. As the Court recognized in Diop, “individual actions by

various actors in the immigration system, each of which takes only a

24

25

an alien’s petition for review from a denial of a motion to reopen, the
alien’s prolonged detention becomes a near certainty”).

Data on immigration court backlogs are available at TRAC
Immigration. In 2014, the median time from filing to final disposition
of agency appeals for Second and Third Circuits was 15.7 and 7.6
months, respectively. See Admin. Office of the U.S. Courts, Judicial
Business of the U.S. Courts: 2014 Annual Report of the Dir., tbl. B-4C
(2014), available at: http://www.uscourts.
gov/uscourts/Statistics/JudicialBusiness/2014/appendices/B04CSep14.

pdf.

See, e.g., Araujo-Cortes, 35 F.Supp.3d at 548 (finding more than six
months of mandatory detention unreasonable); Gordon, 2015 U.S.
Dist. LEXIS 31630 at *7(finding more than eight months of mandatory
detention unreasonable); Francois _v. Napolitano, 2013 U.S. Dist.
LEXIS 120337 at *14 (D.N.J.2013)(finding one year of mandatory
detention unreasonable); Monestime_ v. Reilly, 704 F.Supp.2d 453
(S.D.N.Y.2010) (finding that eight months of mandatory detention

raised serious constitutional concerns).
Page 31 of 43

 
 

reasonable amount of time to accomplish, can nevertheless result in the
detention of a removable alien for an unreasonable, and ultimately
unconstitutional, period of time.” Diop, 656 F.3d at 223. Thus, “even
where the Government has handled the removal case in a reasonable
way,” detention pending adjudication of a good faith challenge to
removal can become unreasonable and require a bond hearing. Chavez-
Alvarez, 783 F.3d at 475. However, where delay or error by the
government or IJ/BIA has prolonged your client’s removal case, it should
be especially clear that detention without a bond hearing has exceeded a

reasonable period.*® However, Les/ie and Chavez-Alvarez make clear

 

that detention is not reasonable merely where an individual has chosen
to pursue a good faith challenge to his removal. As the Court explained
in Leslie, “although an alien may be responsible for seeking relief, he is
not responsible for the amount of time that such determinations may
take.” Leslie, 678 F.3d, at 271 (quoting Ly v. Hansen, 351 F.3d 263, 272
(6th Cir. 2003)).“To conclude that a detainee’s voluntary pursuit of such
challenges renders the corresponding increase in time of detention

reasonable, would ‘effectively punish him for pursuing applicable legal

76 See Diop, 656 F.3d at 234 (explaining that, in Mr.Diop’s case, “the
immigration judge’s numerous’ errors, combined with the
Government's failure to secure, at the earliest possible time, evidence
that bore directly on the issue of whether Diop was properly detained,

resulted in an unreasonable delay”).
Page 32 of 43
 

46.

47.

remedies” - a result the Court has squarely rejected. Id. (quoting
Oyedeji v. Ashcroft, 332 F. Supp. 2d 747, 753 (M.D.P.A.2004))); accord
Chavez-Alvarez, 783 F.3d at 475-476. Indeed, for detention to be
prolonged, Petitioner always will have chosen to pursue his case,

because he is not removable from United States.

B. Zadvydas Standard:

In Zadvydas, the Supreme Court held that 8 U.S.C. § 1231(a)(6), when
“read in light of the Constitution’s demands, limits an alien’s post-
removal-period detention to a period reasonably necessary to bring
about that alien’s removal from the United States.” 533 U.S. at 689. A
“nabeas court must first ask whether the detention in question exceeds
a period reasonably necessary to secure removal.” Jd. at 699. If the
individual’s removal “is not reasonably foreseeable, the court should
hold continued detention unreasonable and no longer authorized by
statute.” Id. at 699-700.

In determining the length of a reasonable removal period, the Court
adopted a “presumptively reasonable period of detention” of six months.
Id. at 701. After six months, the government bears the burden of
disproving an alien’s “good reason to believe that there is no significant
likelihood of removal in the reasonably foreseeable future.” Koljenovic v.
Decker, 2006 US Dist LEXIS 78755 (M.D.P.A. 2006)(citing, Zadvydas).

Moreover, “for detention to remain reasonable, as the period of prior
Page 33 of 43
 

48.

49.

post-removal confinement grows, what counts as the reasonably
foreseeable future “conversely would have to shrink”. Zadvydas, 533
U.S. at 701. ICE’s administrative regulations also recognize that the
HQPDU has a six-month period for determining whether there is a
significant likelihood of an alien’s removal in the reasonably foreseeable
future. See 8 C.F.R. § 241.4(k)(2)(ii).

Evidence showing successful repatriation of other persons to the country
at issue is not sufficient to meet the government’s burden to establish
that an alien petitioner will be deported within the reasonably
foreseeable future. See Thompson v. INS, 2002 U.S. Dist. LEXIS 23936
(E.D.L.A. 2002) (government failed to show that alien’s deportation to
Guyana was reasonably foreseeable where the government offered
historical statistics of repatriation to Guyana, but failed to show any
response from Guyana on the application for travel documents that INS
and the petitioner had requested). Rather, for the government to meet
its burden of showing that an alien’s repatriation is reasonably
foreseeable, it must provide some meaningful evidence particular to the
individual petitioner’s case.

An alien who has been detained beyond the presumptive six months
should be released where the government is unable to present
documented confirmation that the foreign government at issue will

agree to accept the particular individual in question. See Agbada v. John

Page 34 of 43
50.

51.

Ashcroft, 2002 U.S. Dist. LEXIS 15797 (D.M.A. 2002) (court “will likely
grant” habeas petition after fourteen months if ICE “is unable to present
document confirmation that the Nigerian government has agreed to
[petitioner’s] repatriation”); Zhou v. Farquharson, 2001 U.S. Dist. LEXIS
18239 (D.M.A. 2001)(ordering that the writ of habeas corpus issue
within 60 days, given petitioner’s 13-month detention and the INS‘s
inability to assure the court that the paperwork from China was on its
way); Abdu _v. Ashcroft, 2002 U.S. Dist. LEXIS 19050 at *7 (W.D.W.A.
2002) (government’s failure to offer specific information regarding how
or when it expected to obtain the necessary documentation or
cooperation from the foreign government indicated that there was no
significant likelihood of petitioner’s removal in the reasonably
foreseeable future).

CLAIMS FOR RELIEF
COUNT ONE - STATUTORY VIOLATION

Petitioner re-alleges and incorporates by reference paragraphs 1 through
49 above.

Petitioner’s conviction did not reach sufficient degree of finality, and
therefore USDHS prosecuting Petitioner as removable violates 8 U.S.C.

§ 1101(a)(48)(A), as interpreted in Orabi v. Att'y Gen., 738 F.3d 535
(3d Cir.2014).

Page 35 of 43
52. Petitioner’s conviction under 18 Pa.C.S.A. § 2709.i(a)(1) or 18
Pa.C.S.A. § 2709.1(a)(2) do not constitute “crime of stalking” under INA
§ 237(a)(2)(E)(i), under categorical and modified categorical analysis
frame-work as directed in Tay/or v. United States, 495 U.S. 575 (1990);
Shepard v. United States, 544 U.S. 13 (2005); Moncrieffe v. Holder, 569
U.S. 184 (2013); Descamps v. United States, 133 S. Ct. 2276 (2013)
and Mathis v. United States, 136 S. Ct. 2243 (2016). Moreover, in
United States v. Gonzalez, 905 F.3d 165 (3d Cir.2018)(quoting, United
States v. Yeaman, 194 F.3d 442, n.6 (3d Cir.1999); United States v.
Edmonds, 80 F.3d 810 (3d Cir.1996); United States v. Shrader, 675
F.3d 300 (4th Cir.2012);*’ United States v. Osinger, 753 F.3d 939 (9th
Cir.2014)78), Third Circuit Court held that mentes reae requirement in
federal Stalking Statute, “intent to place such other _person_in
reasonable fear of bodily injury or to cause substantial emotional
distress", constitutes alternate “means” as opposed to alternate
elements of the offense, for which defendant has no right to insist on a

jury instruction requiring unanimous agreement on the “means” by

27? Fourth Circuit, has declined to parse the different mentes reae of
federal Stalking Statute and observed that “it is an element of the
crime that the defendant have intended harm to a particular victim”.

78 Ninth Circuit has also treated the mentes reae requirement of federal
Stalking Statute as a single element in conducting its analysis of the
statute.

Page 36 of 43
53.

which mens rea element is satisfied. Gonzalez, 905 F.3d at 183-87.
Consequently, mentes reae requirement in Pennsylvania Stalking
Statute is indivisible, and overbroad than the mentes reae element of
“crime of stalking”- intended to cause the victim_to be placed in
fear of bodily injury _or death - as defined by BIA in Matter of
Sanchez-Lopez, 26 I. & N. Dec. 71 (BIA 2012). Therefore under INA §
237(a)(2)(E)(i), Petitioner is not removable, and DHS continued
prosecution of Petitioner as removable violates INA § 237(a)(2)(E)(i).

Petitioner’s continued detention by the Respondents violates 8 U.S.C. §
1231(a)(6), as interpreted in Guerrero-Sanchez, Chavez-Alvarez and
Zadvydas. But, USDHS/USICE overreached and charged Petitioner as
removable under being convicted of “crime of stalking” and “crime of
violence”; and precluded him from being paroled at completion of his
minimum term of sentence in October 2015, and prolong his
incarceration for another thirty (30) months and then detained him for
the last twenty-one (21) months, despite USDHS/USICE knew that it
cannot legally remove Petitioner from United States. For the reasons
outlined above in paragraphs 1 to 45, Petitioner’s removal from United
States is not reasonably foreseeable. The Supreme Court held in
Guerrero-Sanchez, Chavez-Alvarez and Zadvydas that the continued

detention of someone after six months where deportation is not

Page 37 of 43
54.

55.

reasonably foreseeable is unreasonable and in violation of 8 U.S.C. &

1231(a). 533 U.S. at 701.

COUNT TWO - SUBSTANTIVE DUE PROCESS VIOLATION

Petitioner re-alleges and incorporates by reference paragraphs 1 through
53 above.

Petitioner’s continued detention violates his right to substantive due
process by depriving him of his core liberty interest to be free from
bodily restraint. See, e.g., Tam v. INS, 14 F.Supp.2d 1184 (E.D.C.A.
1998)(aliens retain substantive due process rights). The Due Process
Clause requires that the deprivation of petitioner’s liberty be narrowly
tailored to serve a compelling government interest. See Reno v. Flores,
507 U.S. 292, 301-02 (1993). While the respondents would have a
compelling government interest in detaining petitioner in order to effect
his deportation, that interest does not exist if Petitioner cannot be
deported. The Supreme Court in Zadvydas thus interpreted 8 U.S.C. §&
1231(a) to allow continued detention only for a period reasonably
necessary to secure the alien’s removal because any other reading
would go beyond the government’s articulated interest -- to effect the
alien’s removal. See Kay _v. Reno, 94 F.Supp.2d 546, 551 (M.D.P.A.
2000)(granting writ of habeas corpus because petitioner’s substantive

due process rights were violated, and noting that “If deportation can

Page 38 of 43
56.

57.

never occur, the government's primary legitimate purpose in detention-
executing removal-is nonsensical”).

COUNT THREE - PROCEDURAL DUE PROCESS VIOLATION

 

Petitioner re-alleges and incorporates by reference paragraphs 1 through
55 above.

Under the Due Process Clause of the United States Constitution, an alien
is entitled to a timely and meaningful opportunity to demonstrate that
he should not be detained. The Petitioner in this case has been denied
that opportunity as there is no administrative mechanism in place for
the Petitioner to demand a decision, ensure that a decision will ever be
made, or appeal a custody decision that violates Guerrero-Sanchez,

Chavez-Alvarez and Zadvydas.

COUNT FOUR - DUE PROCESS AND EIGHTH AMENDMENT VIOLATION

58.

59.

Petitioner re-alleges and incorporates by reference paragraphs 1 through
57 above.

Petitioner is 53 years old, suffering from multitude of health issues
related to auto immune disease, degenerative joint disease, Vitamin-D
deficiency, paranoid personality disorder and suffering from debilitating
depression due to prolonged incarceration and his inability to support his

family's needs.

Page 39 of 43
60.

61.

62.

On June 06, 2020, Petitioner was tested positive for COVID-19 infection,
and suffered from COVID-19 symptoms of chills, body aches, fever, and
shortness of breath for over three weeks.

Moreover, in September 2020, Montgomery Processing Center brings-in
160 new detainees, and many of them are contracted with COVID-19
infection, and suffering from its symptoms. Montgomery Processing
Center do not practice social distancing between detainees, and
numerous detainees infected with COVID-19 virus. This Court knew the
serious harms faced by the immigrants in USDHS/USICE detention at
Montgomery Processing Center. (See Barrera v. Wolf, Case No: 4:20-
CV-1241, USDC for SDTX (2020)). Nevertheless, USDHS/USICE, refused
to release Petitioner, despite there is no guarantee that Petitioner will
not be infected again with COVID-19 virus, and if that occurs, then it will
be deadly to Petitioner and continued detention under these dangerous
conditions is cruel and inhumane.

Under the Eighth Amendment and Due Process Clause of the United
States Constitution, Petitioner’s continued detention under these
dangerous conditions constitute cruel and unusual punishment. See
Sheperd v. Dallas Cty, 591 F.3d 445 (5th Cir 2009)(When the State
affirmatively exercise of its power and restrains an individual’s liberty

that it renders him unable to care for himself and at the same-time

Page 40 of 43
State fails to provide for his basic human needs, then State’s action

violates Eighth Amendment and Due Process Clause).

PRAYER FOR RELIEF

WHEREFORE, Petitioner prays that this Court grant the following relief:

Assume jurisdiction over this matter;

Grant Petitioner a writ of habeas corpus directing the Respondents to
immediately release the Petitioner from custody, under reasonable
conditions of supervision;

Issue a declaratory judgment stating that Petitioner is eligible to be
released on bond and that DHS, DOJ, IJ and BIA’s interpretation of the
INA is arbitrary and capricious, an erroneous interpretation of law, and
violates the Eighth Amendment and the Due Process Clause of the
Constitution of the United States;

Issue a declaratory judgment stating that Petitioner is a lawful
permanent resident of the United States entitled to the protection of the
Due Process Clause and the Eighth Amendment of the Constitution;

In the alternative that a bond hearing be held immediately before an

immigration judge; and

Page 41 of 43

 
6. Grant any other and further relief which this Court deems just,
appropriate and proper, including costs, expenses and reasonable

attorney fees.

Date: September 22, 2020 Respectfully Submitted, ,
Lb A Vou hme
Vamsidhar Vurimindi
Petitioner, Pro Se
A#096-689-764
Montgomery Processing Center
806 Hilbig Road,
Conroe, TX 77031.

Page 42 of 43
 

VERIFICATION

I, Vamsidhar Vurimindi verify the statements and_ information
contained in the foregoing Petition is true and correct to the best of my
knowledge and belief. I understand false statements are subject to penalty
under 28 U.S.C. § 1746, relating to Unsworn declarations under penalty of
perjury.

Date: September 22, 2020 Respectfully Submitted,
a 7) Q WA é “os
Vamsidhar Vurimindi
Petitioner, Pro Se
A#096-689-764
Montgomery Processing Center
806 Hilbig Road,
Conroe, TX 77031.

CERTIFICATE OF SERVICE

I, Vamsidhar Vurimindi certify that a true and correct copy of foregoing
Petition by USPS First Class Mail to the following:

1. Office of the Clerk, USDC for the SDTX, Bob Casey United States
Courthouse, 515 Rusk Street, Room 5300, PO Box 61010, Houston TX
77002-2600.

Date: September 22, 2020 Respectfully Submitted,
VewSihkhan’ ss

Vamsidhar Vurimindi,
Petitioner, Pro Se
A#096-689-764

Montgomery Processing Center
806 Hilbig Road,

Conroe, TX 77031.

Page 43 of 43
 

Exhibit-1

 
 

2?

 

 

 

Case: 19-2904 Docyment 003113339401 Page: 526 Cs Filed: 09/05/2019
Commonwealth of Pennsytvania INFORMATION
Court of Common Pleas
County of Philadelphia Commonwealth of Rennsyivania
v.
1st Judicial District Vamsidhar Vurimindi
Docket No: CP-51-CR-0008022-2012

The Attomey for the Commonwealth of Philadelphia County by this information charges that In the
Pennsytvania, Vamsidhar Vurimindé

COUNT 4: Stalking - Repeatedly Commit Acts To Cause Fear - (M1)
Offense Date: 2/4/12 18 § 2709.1 §§ A‘

Engaged in a course of conduct, or repeatedly committed acts toward another person, including following th¢

County of Philadelphia,

> person without proper

authority, under circumstances which demonstrated either an intent to place such other person In reasonable fpar of bodily Injury or to

cause substantial emotional distress to such other person;

COUNT 2: Stalking - Repeatedly Commit Acts To Cause Fear - (M1)
Offense Data: 2/4/12 18 § 2709.1 §§ Al
Engaged in a course of conduct, or repeatedly committed acts toward another person, including following

authority, under circumstances which demonstrated either an intent to place such other person in reasonable
cause substantial emotional distress to such other person;

COUNT 3; . Disorder Conduct Hazardous/Phyai Off - (M3)
Offense Date: 2/4/12 18 § 5503 §§ A4

With intent to cause public inconvenience, annoyance, or alarm, or recklessly creating a risk thereof, created a

person without proper
of bodily injury or to

hazardous or physically

offensive condition by an act which served no legitimate purpose of the actor, and the intent of the actor was to|cause substantial harm

or serious inconvenience, or the actor persisted in disorderly conduct after reasonable waming or request to de

Citation of Statute os
and Section: 1 18§ 2709.1 §§A1 (M1)

2 18§ 2709.1 §§A1 (M1)

3 16§ 5503 §§ A4 (M3)

All of which fs against the Act of Assembly and the peace and dignity of the Commonwealth.

\*

st

 

Philadelphia County District Atiomdy

R Seth Wiliams

GP-81-CR-0008022-2012 Comm. v. Vurtrind, Vj

peraicias

 

irdormetion Flted
| I

AOPC 9001 REV. 09/28/2010 Page 1 of 4 Pri

8/17/2012 8:13AM ©

 

Bee em mm |

 

 
 

Exnibit-2
 

First Judicial District of Pennsylvania

51CR00080222012
Vamsidhar Vurimindi

 

 

Trial (Waiver) Volume 1
February 07, 2014

    

ae

Court! Reporting System

 

First Judicial District of Pennsylvania
100 South Broad Street, Second Floor
Philadelphia, PA 19110
(215) 683-8000 FAX:(215) 683-8005

Original File 207 14vv.ixt, 100 Pages
CRS Catalog Ip: 16100083

 
 

$1CR00080222012

Trial (Waiver) Volume 1

 

Vamsidhar Vurimindi February 07, 2014
{1} IN THE COURT OF COMMON PLEAS Paget Page 2
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA ' [1] APPEARANCES:
12] CRIMINAL TRIAL DIVISION : (2)
“oe | TYLER ROUSE, ESQUIRE

PL OMMONWEALTH ' (3] Assistant District Attorney
[4] : i For the Commonwealth

“8 [4]
‘54 MR. GAMBONE, ESQUIRE

5 :
VAMSIDHAR VURIMINDI : CP-51-CR-0008022-2012
{6}

' 15] Attorney for the Defendant

 

     

 

9] , 61
i (7
FEBRUARY 7, 2014 1 (7)
[8] : [8]
(9) | 19)
Courtroom 801 [10]
{10} Criminal Justice Center [14]
Philadelphia, Pennsylvania :
[11] [12]
“ot {13}
(12) 14]
BEFORE: THE HONORABLE DIANA ANHALT, J. 1 5]
[13]
(14) “oo {16}
(151 jt7]
{16} {18}
7 oa i119]
WAIVER TRIAL [20]
118) ty
v7 a [29].
19 os
(20 ve 1123)
eI tea
(23) 125)
(24]
i25]
cee fage 3 . page 4
tH INDEX _ THE COURT: Sequester witnesses.
13} ' (2) MR: ROUSE: They are sequestered.
COMMONWEALTH'S EVIDENCE : -
J / BI THE CRIER: State your full name for
WITNESS DR CR RDR RCR [4] the record
(5] : .
aso Borowski 4 44 ' {8} THE WITNESS.. Allison Borowski.
anthony Vizzachero 50 53 56 57 ‘(6 Witness, sworn.
Tick Palmer 58 (7) a
[8] ; (8) DIRECT EXAMINATION
Nicole Spadea 97 98 a)
19) 18] ose
(19) tte (19) BY MR. ROUSE:
DEFENDANT'S EVIDENCE [11] Q. Fair to say you live out of state now?
"W ! '
(WITNESS DR CR RDR RCR 12] A. That's correct.
"7 a (13) THE COURT: Are we good with bill of
Vamsidhar Vurimidi 87 94 : : :
(131 [14] information?
tH8 a (18) MR. ROUSE: They've been amended
(16) EXHIBITS i[16] several times.
(NUMBER DESCRIPTION PAGE 117] Let me put it on the record.
a (18) Way back in MC, Mr. Diamondstein agreed
{20] [19] we were going to do this as one transcript
PF (20) essentially. It is two counts of stalking,
123) 121) harassment. One applies to Ms, Borowski. One
Pe) {22} applies to Rejani Pattinson. She's also here,
{23} she'll be testifying. She's the other complainant
((24] in this. And those are the charges.
[25] MR. GAMBONE: That's correct, Your
Noelle Landis, O.C.R Court Reporting System (page 1 - 4)
 

 

 

 

51CR00080222012 Trial (Waiver) Volume 1
Vamsidhar Vurimindi February 07, 2014
PageS Page 6

{1] Honor. _ {t] anyone that you see here in the courtroom?

(2) THE COURT: 2709.1 subsection Al. '(2)A. Yes, the defendant.

{3} Because it's very specific and [ want to make sure :(31}Q. Could you point to him?

14] I'm looking at the right stats. [4] MR. ROUSE: Indicating Mr. Vurimindi.

5] MR. ROUSE: Your Honor, I believe it 6] BY MR. ROUSE:

{6] should be Al. The only difference is Al includes :{6}Q. I'll show you a bunch of things. If you

(7) about following another person without permission. : [7] would begin by detailing your relationship with Mr.

[8] Frankly, | think Aj and A2, they both apply in this {8] Vurimindi from the beginning with Her Honor.

{9} case. However, A2 is more broad. This isn't :{9}A. 1 moved to Philadelphia in June 2009 for my

[10] specifically related. [10] residency. He -- I'd like to explain, if that's

{14} THE COURT: So you want to go with | [11] okay the layout of the floor on which we lived.

{42} and 2? \{12] There is a long hallway leading down from the

(13) MR. ROUSE: Yes. Obviously, it's one 1113) elevator. At the end of the hallway you turn right.
{14} count but it would be 1 and 2. 114] My apartment is on one side. The other complaining
(15} They are Mls. _(15] witness is on the other side. At the end is the

[16} THE WITNESS: | live out of state '{16] defendant's apartment.

{t7| during the week. And then in Philadelphia on the it 7] THE COURT: You go down the long

{18] weekend. [18] hallway. Right to get to your apartment?

[19] BY MR. ROUSE: 119] THE WITNESS: You turn right and the
{20}Q. Are you still at the residence you held for a :{20] three apartments are all down that hallway. My wall
{21} number of years? ae i124) is completely shared with the defendant's wall.

(2ajA. Yes. ~ |122) THE COURT: So he's in between?

(23]Q. What is that address? . {37° THE WITNESS: Hers is not shared.

[24,A. 313 Arch Street. 24]Mineis. 9

(25}Q. In living there have you -- do you know .. -. , 1125] So 1 moved to Philadelphia. 1 met him

 PageZ Page 8

[t] and his wife within the first few days of me moving - : “ty the witness testified it was received from my

[2] in. They were very nice. You know, casual . “ 2] client, there is no evidence that the Commonwealth

13] chatting. That's about it. He seemed to have a | 13} can present as far as --

{4} good rapport. So good that in December when | had ' [4] THE WITNESS: | can pull it up.

{5) first moved there, that first year in 2009, I had to {5} MR. ROUSE: The name Vamsidhar and

{6} go up to New York unexpectedly. I had a pet rabbit (6] signature and his phone number.

{7 in my apartment and | asked him and his wife to feed {71 MR. GAMBONE: That's fine, but --

[8] him overnight. I thought really nothing of it. 8] MR. ROUSE: Indication "I hope this

9] I came back and noticed that some towels _ {9} email may provide some comfort about your neighbor
{10} had been folded in my apartment that had not been i110] for purposes of Vurimindi."

[11] folded before, and thought it was strange, didn’t do tt 1] THE COURT: The DA is allowed to try
(12] anything about it. | got the keys. Fine. +12] to authenticate the document.

[13] In January | received an email from the (113) MR. GAMBONE: Very well, Your Honor.
[14] defendant via Facebook which basically said you're a ta] THE COURT: If there is enough

[15} great neighbor. I'm very happy to have had you [15] evidence by a preponderance of the evidence that it
{18} here. Something along those lines. \[16] can be authenticated, then it will be admitted.

(17) BY MR. ROUSE: 17] MR. GAMBONE: Very weil, Your Honor.
(18]}Q. Showing you C-1. [18] BY MR, ROUSE:

{19} MR. GAMBONE: Your Honor, I'm going to (19]Q. Take a look at C-1. Is that the

[20] object to that. . . i120] correspendence.you're referring to?

(21 MR. ROUSE: Everything has been shared i121] A. Yes.

(22] with defense counsel. i122) Q. And you said you received that on a Facebook
[23} MR. GAMBONE: I'm not going to object [23] account?

{24} that it hasn't been shared. I’m going to object to 424A. Yes.

[25) the fact -- it's a Facebook post, Your Honor. While :[25}Q. What was the Facebook account you received it
Noelle Landis, O.C.R Court Reporting System (page 5 - 8)
§1CR00080222012
Vamsidhar Vurimindi

 

Trial (Waiver) Volume 1
February 07, 2014

 

1} ---
[2 THE COURT: Any other evidence?
(31 MR. GAMBONE: Stipulation by and
[4] between counsel as to my client's good character.
5] THE COURT: Character traits for law
[6] abiding.
{7} MR. GAMBONE: Peaceful, law abiding
{8} and honest.
9) MR. ROUSE: Your Honor, I have

- {10} rebuttal.
[11] THE COURT: Anything else?

{12} MR. GAMBONE: That's [ have, Your
{13} Honor. J rest.

[14] ---

{15} THE CRIER: State your full name for
[16] the record.

[17] THE WITNESS. Nicole Spadea.

[18} Witness, sworn.

119} 7+

(20] DIRECT EXAMINATION

(21) ce

~>"{22)BY-MR. ROUSErs-" #*"
(23}Q. Do you know the defendant?
(24) A. No.
{25]Q. How are you employed?

Page 97

 

11]Q. Condo association?

(21A. Correct.
{3}Q. With regards to, contact this is just contact
[4] that you had in passing?

(1A. Yeah.
16)Q. You just passed in the hallway or something
[7] like that?

f3}A. Hallway, condo association meetings. | met
[9] people in the office if they come in.

(t0]}Q. Aside from that, you heard nothing else about
[114] Mr. Vurimindi, is that fair?

[12] A. I've been contacted by Mr. Vurimindi's

{13} attorney a couple times. That was for a civil case.
[14]Q. Again, those people that you spoke to, maybe

 

Page 99

| Page 98
/{t)A. | work for LDR property group.

'[21Q. Do they own?

'{3)A. They are property management company for The
' [4] Factory.

:(8}Q. In your capacity as property manager, are you

* [6] familiar with Mr. Vurimindi's reputation?

I71A. Yes.

' {8}Q. Would you say his reputation is for honestly

| [9] truthful and law abiding?

‘(to}A. No.

'111}Q. Who have you spoken with about his

:(12] reputation?

143) A. I've spoke to my boss. I've spoken to

i[14] various tenants in the building. Ant anybody who
[15] ever had contact with him that | had contact with

{18} told me of Vamsidar.

(17) MR. ROUSE: Nothing further.
118] ---

{19} CROSS-EXAMINATION
(20) ---

{21] BY MR. GAMBONE:

f22)Q. The-cohtact you've had-with regard to Mr.
{23} Vurimindi’s reputation, you said with tenants in the
124} building?

{25)A. Residents.

 

: Page 100
1) THE COURT: Mr. Vurimindi, | find you
| 2] guilty hof the four charges that the Commonwealth
| {3} has charged against beyond a reasonable doubt.
[4] 1 don't remember what the bail situation
| {5} is, but the bail is revoked. We are going to order
‘ {6) a mental health evaluation. Order a PSI.
[7] What else can we order? | want to make
{8} sure J have a full.

[9} MR. ROUSE: | believe that's it. In
.(10] addition to that, | have reports [ can get to you,
:[11) backdated reports.
[12] THE COURT: Fair enough.
{13} MR. ROUSE: No disorderly conduct, [
[14] agree to that.

 

{15] just one time? [15} (Proceedings concluded.)
(16}A. {couldn't tell you. i116)
[17] MR. GAMBONE: That's all I have. (17)
(18] (Witness excused.) [18]
119] -- 119)
vowiee’ oe [20] -... THE-COURT:.| take. copious: notes. beg cei ee tee 429}... wee Cee Sad tad a a decd Dlde Dk TEAR ae CD Rete
{21} want to hear you argue the law and the facts as you {24]
[22] see they fit to the law. But I want to make sure (22)
[23] you know I do really take good notes. [23]
{24} MR. GAMBONE: Thank you, Your Honor. (24)
[25} (Argument heard.) |[25]
Noelle Landis, 0.C.R Court Reporting System (page 97 - 100)

 

 
 

 

  
 
See eee TTT eee eee e rere errr eee
jens: ; Filed: 09/05/2019
_ Case: 19-2904 Docu ‘ 003113339401 Page: 522 Cy

eae
. Noel

. FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
, TRIAL DIVISION - CRIMINAL
OFFICE OF JUDICIAL RECORDS ;
Juanita Kidd Stout Center for Criminal Justice
1301 Filbert Street, Room 310
Philadelphia, PA 19107
215-683-7700
(215) 683-7713 (Fax)

Eric Feder ; ;
Deputy Court Administrator Marc Gaillard, Deputy Director
Director, Office of Judicial Records Elaine Q. Ratliff, Deputy Director

 

 

["_]MunicipaAL COURT OF PHILADELPHIA

COMMONWEALTH
VS. TRIAL DIVISION—CRIMINAL
Vamsidhar Vurimindi DOCKET # CP-51-CR-0008022-2012

 

 

I CERTIFY the foregoing to be a true and correct copy of the full, entire, and complete Record in the
case above stated, as the same now remains of Record in this Office.

IN TESTIMONY WHEREOF, \ have hereunto set my hand and affixed the seal of the said Court this

 

 

 

    

prot Tm EERE SGA te A trey RoR ec eNUrdimnine mt wite cer stegaee.

 

      

12th day of May ___, A.D, 2015 4
9 mek g
pe age tak
} + apy tog
Wil) (*- \ U {\
Elaine Q. Ratliff, Deputy Director }
Wittig,
Se istioe ty,
s ~ ose OEkns?e, WS
= LY ate Sarge ae
F9 oS a af, yy Ss
za t xz
st 3S 2 we
ec i BS
2 *e * & =
%, * 0, AS oo VS
% On, *reeest Qe >
My, CE OF IP™

Herre yyw

 

 
 

 

“ Commonwealth of Pennsyivania ‘IN THE COURT OF COMMON PLEAS OF

Vv. PHILADELPHIA COUNTY, PENNSYLVANIA
Vamsidhar Vurimindi
CRIMINAL DIVISION

DOCKET NO: CP-61-CR-0008022-2012
;DATE OF ARREST: 02/04/2012

 

:OTN: N 787303-6
SID: 395-15-43-1
DOB: 07/25/1969
PID: 1118588
ORDER OF SENTENCE

AND NOW, this 25th day of April, 2014, the defendant having been convicted in the above-captioned

case {s hereby sentenced by this Court as follows:

Count 1 - 18 § 2709.1 §§ Al - Stalking - Repeatedly Commit Acts To Cause Fear (M1)

To be confined for a minimum period of 15 Month(s) and a maximum period of 30 Month(s) at State Correctional
Institution.
The following conditions are imposed:
Credit for time servect Credit to be calculated by the Phila. Prison System
Stay Away Order. To stay away from victim{s).
This sentence shall commence on 04/25/2014.
To be placed on Probation - State (PBPP) Regular Probation - for a minimum period of 30 Month(s) and a maximum
period of 30 MontlXs) to be supervised by MENTAL HEALTH PROBATION.
The following conditions are imposed:
Stay Away Order: To stay away from victims).

Supervision - Supervision Under Mental Heaith Unit: Defendant to be supervised under the Mental Health Unit.

Count 2- 18 § 2709.1 §§ A1 - Stalking - Repeatedly Commit Acts To Cause Fear (M1)

To be confined for a minimum period of 15 Month(s) and a maximum period of 30 Month(s) at State Correctional
institution.

The following conditions are imposec:

Stay Away Order: To stay away from victinys).
To be placed on Probation - State (PBPP) Regular Probation - for a minimum period of 30 Month(s) and a maximum
period of 30 Month(s) ta be supervised by MENTAL HEALTH PROBATION.

The following conditions are impased:
Stay Away Order: To stay away from victinis).

Supervision - Supervision Under Mental Health Unit: Defendant to be supervised under the Mental Health Unit.

Count 3- 18 § §503 §§ A4 - Disorder Conduct Hazardous/Physl Off (M3)

CPCMS 2068

A determination of guilty without further penalty.

ig nas of MALE

Te

Printed: 04/25/2014 10:28:23AM

6 eee mete seme

Ee

002523
 

— RE o

te

" Commonwealth of Pennsyivania Order of Sentence a |
ve

Vamsidhar Vurimindi

Docket No: CP-51-CR-0008022-2012

 

UNKED SENTENCES:

Link 3
Unk 2 is Consecutive to
Link 4

Link 1
CP-51-CR-0008022-2012 - Seq. No. 2 (18§ 2709.1 §§ A1) - Confinement Is Consecutive to
CP-§1-CR-0008022-2012 - Seq. No. 4 (18§ 2709.1 §§ A1) - Confinement

Link 2
CP-51-CR0008022-2012 - Saq. No. 2 (18§ 2709.1 §§ A1) - Probation is Consecutive ta
CP-51-CR-0008022-2012 - Seq. No. 1 (18§ 2709.1 §§ A1) - Probation

The defendant shall pay the following:

 

 

 

 

 

 

 

 

 

 

 

 

 

    

Fines Costs Restitution Crime Victim's Compensation * Total Due
. Fund -
Amount $0.00 $478.00 $0.00 $60.00 $538.00 i
Balance Due: $0.00 $365.50 $0.00 $60.00 $425.50 1

ADA‘Tanner Rouse Defense Atty: Alfonso Gambone Steno: Mary Dalasandra = Clerk:l.Fischer HonAnhalt

 

° “BY eco COURT: 2 Co
; “™ Judge Diana L. Anhalt
CPCMS 2066 Printed: 64/25/2014 10:28:24
 

APPENDIX-A

1. A Conviction under 18 Pa.C.S.A. § 2709.1 Isn‘t “Crime of Stalking”

Under INA § 237(a)(2)(E)(i):

On December 9, 2002, Pennsylvania Legislature amended, 18 Pa.C.S.A §
2709 (Harassment and Stalking), to 18 Pa.C.S.A § 2709 (Harassment) and 18
Pa.C.S.A § 2709.1 (Stalking). See 18 Pa.C.S.A §§ 2709, 2709.1 (West 2000 &
2013 Supp.). Until this amendment, 18 Pa.C.S.A_§ 2709(a) dealt with
Harassment, and 18 Pa.C.S.A §& 2709(b) dealt with Stalking; and Pennsylvania
case law alluded that stalking under 18 Pa.C.S.A_2709(b)(1) is with intent to
place in fear of bodily harm, and stalking under 18 Pa.C.S.A 2709(b)(2) is with
intent to cause emotional distress, and Courts have specifically instructed juries
on particular mens rea requirement.* Amended 18 Pa.C.S.A_§ 2709.1 (under
which Petitioner was convicted) reads as:

(a) A person commits the crime of stalking when the person either:

(1) engages in a course of conduct or repeatedly commits acts toward
another person, including following the person without proper
authority, under circumstances which demonstrate either an intent to
place such other person in reasonable fear of bodily injury or to
cause substantial emotional distress to such other person; or

 

See Commonwealth v. Davis, 737 A.2d 792 (Pa Super 1999), court provided jury instruction concerning a stalking charge
under 18 Pa.C.S.A_§ 2709(b) as follows: “You have yourselves heard the testimony in connection with the Scott Street
incident. It is up to you to determine whether or not the events on Scott Street happened and how they happened. And in
[the] event you should find that they happened, then to determine whether or not they fall into the course of conduct which
it [sic] was intended to cause emotional distress or not.”.

Page 1 of 20
(2) engages in a course of conduct or repeatedly communicates to
another person under’ circumstances which demonstrate or
communicate either an intent to place such other person in
reasonable fear of bodily injury or to cause substantial
emotional distress to such other person. Id.

Therefore 18 Pa.C.S.A. § 2709.1 elements are:

1. To engage

a.

Cc.
2. With

a.
b.

Course of conduct, defined as pattern of conduct composed of two or
more acts, evidencing a continuity of purpose; or

. Repeatedly commits acts toward another person, including following

the person without proper authority, under circumstances; or

Repeatedly communicates to another person; and
an intent

to place such other person in reasonable fear of bodily injury; or

to cause substantial emotional distress such other person. Id.

But, Pennsylvania legislature envisioned a third element when it enacted 18

Pa.C.S.A §& 2709(b), that the victim was actually placed in fear by the defendant's

actions. Therefore, in earlier versions of the Pennsylvania Suggested Standard

Criminal Jury Instructions, the subcommittee has suggested that a third element

of 18 Pa.C.S.A. § 2709.1 required that Commonwealth prove that the victim was

actually placed in fear by the defendant's actions. In part the subcommittee had

relied upon legislative history for this judgment. See Pennsylvania House of

Representatives Legislative Journal, February 2, 1993, pages 102-103, and

February 10, 1993, page 312. In the appellate courts’ consideration of 18

Page 2 of 20
 

Pa.C.S.A. § 2709(b), no such element has appeared and, indeed, none appears in
the statute itself. See Commonwealth v. D'Collanfield, 805 A.2d 1244 (Pa Super
2002); Commonwealth _v. Reese, 725 A.2d 190 (Pa Super 1999). Thus,
subcommittee deleted this third element in later versions of suggested standard
criminal jury instructions. See PA-JICRIM 15.2709.1 (2016), Subcommittee Note.
The criminal information (charging document) shows that, on August 17,
2012, in Count 1 and 2: Stalking - Repeatedly Commit Acts To Cause Fear - (M1)
under 18 Pa. C.S.A. § 2709.1(a)(1), Commonwealth charged Petitioner that he,
“Engaged in a course of conduct, or repeatedly committed acts towards another
person, including following the person without proper authority, under
circumstances which demonstrated either intent to place such other person in
reasonable fear of bodily injury or to cause substantial emotional distress
to such other person.” (See Exhibit-1). On February 07, 2014, at trial, after
complaining witness sworn in, trial-court and Commonwealth together ambushed
Petitioner by constructively amending August 17, 2012 criminal information of
two counts of stalking under 18 Pa.C.S.A. § 2709.1(a)(1), to include both
subsections of 2709.1(a)(1) and (2), in each count of stalking charge, stating

subsection 2709.1(a)(2) is more broader than subsection 2709.1(a)(1).* (See

 

2

THE COURT: Sequester witnesses.

MR. ROUSE: They are sequestered.

THE CRIER: State your full name for the record
THE WITNESS: Allison Borowski. Witness, Sworn.

DIRECT EXAMINATION
BY MR. ROUSE:

Page 3 of 20
Exhibit-2 at 1-5). Therefore, the relevant charging document is February 07,

2014 constructively amended criminal information to prosecute Petitioner under

all (two) subsections (2709.1(a)(1) and (2)) of 18 Pa.C.S.A. § 2709.1 with either

intent to place such other person in reasonable fear of bodily injury or to

cause substantial emotional distress to such other person - in two counts of

stalking. See Evanson _v. Att'y Gen., 550 F.3d 284 (3d Cir. 2008)(criminal

complaint isn’t the charging document, because it is superseded by the criminal

information). On February 07, 2014, at conclusion of trail, without specifying

 

THE COURT:
MR. ROUSE:

MR. GAMBONE:

THE COURT:

MR. ROUSE:

THE COURT:
MR. ROUSE:

Q. Fair to say you live out of state now?

A. That’s Correct.

Are we good with bill of information?

They have been amended several times. Let me put
it on record. Way back in MC, Mr. Diamondstein
agreed we were going to do this as one transcript
essentially. It is two counts of stalking, harassment.
One applies to Ms. Borowski. One applies to Rejani
Pattinson. She is also here, she'll be testifying.
She’s the other complainant in this. And those are
the charges.

That’s Correct, Your Honor.

2709.1 subsection Al. Because it’s very specific
and I want to make sure I’m looking at the right
stats.

Your Honor, I believe it should be A1. The only
difference is Ai includes about following another
person without permission. Frankly, I think A1 and
A2, they both apply in this case. However, A2 is
more broad. This isn’t specifically related.

So you want to with 1 and 2?

Yes. Obviously, it’s one count but it would be 1 and
2. They are Mis. (See Exhibit-2 at 1-5).

Page 4 of 20
 

under which mentes reae requirement Petitioner was found guilty, judge stated
that “I find you guilty hof four charges that the Commonwealth has charged

against beyond reasonable doubt.” (See Exhibit-2 at 100).?

USDOJ argued before Third Circuit that Petitioner is removable as charged
under INA §& 237(a)(2)(E)(i), because shorthand statute description in criminal
docket, (See Exhibit-1) and order of sentence, (See Exhibit-3), lists 18 Pa.
C.S.A. § 2709.1(a)(1) Stalking - Repeatedly Commit Acts To Cause Fear — (M1),
reference to “causing fear” indicated that Petitioner's conviction involves an
“intent to place another person in reasonable fear of bodily injury” as opposed to
an intent to “cause emotional distress to such other person”; and Petitioner's
arguments regarding divisibility of 18 Pa. C.S.A. § 2709.1 into subsections §&
2709.1(a)(1) and § 2709.1(a)(2) is irrelevant. Additionally, argued that
Pennsylvania case law and model jury instructions indicate that mens rea element
of 18 Pa. C.S.A. § 2709.1 is divisible and necessitates the application of the
modified categorical approach to determine mens rea element involved in

Petitioner's conviction.

3 THE COURT: Mr. Vurimindi, I find you guilty hof four charges that
the Commonwealth has charged against beyond
reasonable doubt. I don’t remember what the bail
situation is, but the bail is revoked. We are going to order
a mental health evaluation. Order PSI. What else can we
order? I want to make sure I have a full.

 

Mr. ROUSE: I believe that it. In addition to that, I have reports I
can get you, backdated reports.

THE COURT: Fair enough.

MR. ROUSE: No disorderly conduct, I agree to that.

(See Exhibit-2 at 100).

Page 5 of 20
USDOJ argument is misplaced both in fact and law, because referencing to
“causing fear” in shorthand statute description - “Stalking - Repeatedly Commit
Acts To Cause Fear - (M1)”, referring to the now deleted third element of
subjective consequences of defendant's actions. Moreover, if referencing to
“causing fear” in shorthand statute description imply that Petitioner's conviction
involves an “intent to place another person in reasonable fear of bodily injury”,
then there is no need for Commonwealth to charge Petitioner on 08-17-2012 in
Count 1 and 2: Stalking — Repeatedly Commit Acts To Cause Fear - (M1), with
either intent to place such other person in reasonable fear of bodily injury or
to cause substantial emotional distress to such other person.” (See Exhibit-
1). Moreover, imposition of immigration consequences upon a predicate
conviction, requires a focus on 18 Pa. C.S.A. § 2709.1 elements and not upon

shorthand statute description.’

 

* In Count 3: Disorderly Conduct Hazardous/Physi Off - (M3) under 18 Pa.
C.S.A. § 5503(a)(4), Commonwealth charged Petitioner that he, “With
intent to cause public inconvenience, annoyance or alarm or recklessly

 

creating a risk thereof, created a hazardous or psychically offensive
condition by an act which served no legitimate purpose of the actor, and the
intent of the actor was to cause substantial, harm or serious inconvenience
or the actor persisted in disorderly conduct after reasonable warning or
request to desists.” (See Exhibit-1). The “hazardous or psychically
offensive condition” in shorthand statute description referring to
consequence of defendant's actions. Therefore, Count 1, 2 and 3 shorthand
statute descriptions don't refer to the mentes reae requirement of Stalking
and Disorderly Conduct.

Page 6 of 20
 

In Matter of Sanchez-Lopez, 26 I. & N. Dec. 71 (BIA 2012), BIA set forth
the elements of stalking which are necessary for the crime to come within INA §&
237(a)(2)(E)(i): (1) conduct that was engaged in on more than a single occasion;
(2) conduct which was directed at a specific individual; and (3) conduct which
intended to cause the victim to be placed in fear of bodily injury or death.
Id. at 74.

Pennsylvania’s stalking statute, 18 Pa.C.S.A. § 2709.1(a) states that: A
person commits the crime of stalking when the person either: (1) engages in a
course of conduct ° or repeatedly commits acts toward another person, including
following the person without proper authority, under circumstances which
demonstrate either an intent to place such other person in reasonable fear
of bodily injury ° or to cause substantial emotional distress ’ to such
other person; or (2) engages in a course of conduct or repeatedly

communicates to another person under circumstances which demonstrate or

 

> 18 Pa.C.S.A. § 2709.1(f) define “Course of conduct” as “A pattern of actions
composed of more than one act over a period of time, however short,
evidencing a continuity of conduct. The term includes lewd, lascivious,
threatening or obscene words, language, drawings, caricatures or actions,
either in person or anonymously”.

6 18 Pa.C.S.A. § 2301 define the term “Bodily injury” as Impairment of
physical condition or substantial pain.

7 18 Pa.C.S.A. § 2709.1(f) define “Emotional distress” as “A temporary or
permanent state of mental anguish”.

Page 7 of 20
communicate either an intent to place such other person in reasonable fear
of bodily injury or to cause substantial emotional distress to such other
person.

A simple comparison of mentes reae element of “crime of stalking” outlined
in Matter of Sanchez-Lopez, Supra with mentes reae element of 18 Pa.C.S.A. §
2709.1, it is plainly evident that mentes reae element intent to be placed in
fear of bodily injury or death of “crime of stalking” outlined in Matter_of
Sanchez-Lopez, Supra, only partially overlaps with first means of mentes reae
element of § 2709.1(a)(1)-(2) - intent to place _such_other person in
reasonable fear of bodily injury, and \eft-out the “course of conduct” that
committed with second means of mentes reae element of § 2709.1(a)(1)-(2) -

intent to cause substantial emotional distress.

 

US Supreme Court has long held that imposition of immigration
consequences upon a predicate conviction, “mandate a formal categorical
approach.” Taylor v. United States, 495 U.S. 575 (1990). This approach requires
IJ “to look only to the fact of conviction and the statutory definition of the prior
offense”-"not to the particular facts underlying that conviction.” Id, at 600, 602.
Under this categorical approach, IJ requires not only to ignore the actual manner
in which Petitioner committed the “crime of stalking”, but also to presume that
Petitioner did so by engaging in no more than the minimum conduct criminalized
by the 18 Pa.C.S.A. § 2709.1(a)(1) or 18 Pa.C.S.A. §& 2709.1(a)(2). See

Moncrieffe_v. Holder, 569 U.S. 184 (2013) (requiring courts to assume the

Page 8 of 20
 

conviction rested on the “minimum conduct criminalized by the state statute”.
Moncrieffe, 569 U.S. at 191). See Mathis v. United States, 136 S. Ct. 2243 (2016)
(explaining that the categorical approach “treats such facts as irrelevant”. Mathis,
136 S. Ct. at 2253). Moreover, “an elements-focus avoids unfairness to
defendants.” Mathis, 136 S. Ct. at 2253. “Statements of ‘non-elemental fact’ in
the records of prior convictions are prone to error precisely because their proof is
unnecessary, which means “at trial, and still more at plea hearings, a defendant
may have no incentive to contest” them. Id. These types of factual inaccuracies
“should not come back to haunt the defendant many years down the road by

triggering a lengthy mandatory sentence.” Id. (or deportation in this case).

 

To frame properly the issue in this case requires preliminary recognition of
an important point, that US Supreme Court has long held that any predicate
crime listed in INA refers to the “generic” version of the crime-"/.e., the offense
as commonly understood.” Descamps v. United States, 133 S. Ct. 2276 (2013).
The IJ applying the categorical approach is limited to “comparing the elements of
the statute forming the basis of the defendant's conviction with the elements of
the generic crime.” Id. The “prior conviction qualifies as an INA predicate only if
the statute's elements are the same as, or narrower than, those of the generic
offense.” Id. In a typical case, then, an IJ performing a categorical-approach
analysis “cannot go beyond identifying the crime of conviction” and reviewing the

statutory definition. Mathis, 136 S. Ct. at 2252. But there is an exception. “In a

 

narrow range of cases,” the “categorical approach may permit the sentencing

Page 9 of 20
court to go beyond the mere fact of conviction” and the statutory text, Taylor,
495 U.S. at 602, and also consult the “charging document, written plea
agreement, transcript of plea colloquy, and any explicit factual finding by the trial
judge to which the defendant assented,” Shepard v. United States, 544 U.S.
13 (2005). This limited universe of court records, which has been extended to
include jury instructions, see Descamps, 133 S. Ct. at 2281, has been termed
“Shepard documents.” The purpose of this “modified” approach, and_ its
accompanying license to review any available Shepard documents, is to provide [J
with a tool to determine reliably not what specific conduct was the basis for a
particular crime as a factual matter, but rather what type of conduct is generally
represented by an underlying conviction as a legal matter. But because the
modified approach is accordingly intended only to “serve the limited function” of
“helping effectuate the categorical analysis,” Id., it retains the categorical
approach's single purpose: to figure out the precise elements of the crime of
conviction. Shepard, 544 U.S. at 26.°

In line with that limited function, the modified approach also has limited
applicability: an IJ may use it only if the underlying conviction was under a so-

called “divisible” statute. Descamps, 133 S. Ct. at 2281-82. A divisible statute

 

8 Ultimately, however, while the categorical approach and its modified variant
involve many moving parts, they retain one overarching purpose: giving an
IJ a way to “satisfy Taylor's demand for certainty” as to this underlying
question: “What crime, with what elements,” was the defendant convicted
of? Id. at 2249, 2257 (citation omitted).

Page 10 of 20
 

“sets out one or more elements of the offense in the alternative,” Id. at 2281,

 

and in the “typical case brought under the statute, the prosecutor charges one of

those alternatives, and the judge instructs the jury accordingly,” Id. at 2284. See

 

Mathis, 136 S. Ct. at 2249. The IJ accomplishes this by reviewing the
Shepard documents, to “determine what crime, with what elements, the

defendant was convicted of.” Id. Stated differently, the question is whether the

 

court can isolate the conviction to qualifying elements of “crime of stalking”
alone, to the exclusion of lesser, non-qualifying conduct. The modified approach
thus only has any possible application to “alternatively phrased statutes.” Id, at
2256. So, when an Ij is faced with alternative wording in a statute, before going
beyond the law's text and turning to Shepard documents to glean more
information about the nature of a conviction, the IJ must first decide whether the
statute is, in fact, divisible. That analysis, in turn, depends on whether the
statute's components (“listed items,” per Mathis) “are elements or means.” Id.
Elements are prerequisites to a conviction; means, by contrast, are not essential,
but merely represent ways in which a statute might be violated. If a statute's
components merely describe different means, “the court has no call to decide

which of the statutory alternatives was at issue in the earlier prosecution.” Id. A

 

conviction under such a statute thus cannot be analyzed using the modified
approach and-assuming the statute criminalizes conduct outside JNA’s reach-the

conviction may not be used to impose immigration consequences. Id. Only if a

 

statute's components are elements may a court review any _ available

Page 11 of 20
Shepard documents to try to isolate which alternative element formed the basis
for the conviction. Id.

In determining whether fisted items are elements or means, the Supreme
Court has authorized four possible approaches, the last of which is permissible
only if the first three fail to yield an answer. See Id. at 2256-57. First, a “state

court decision may definitively answer the question.” Id. at 2256. In Mathis, for

 

 

example, the Iowa Supreme Court had expressly held that the Iowa burglary
statute at issue listed “alternative methods”-not elements-rendering the modified
approach impermissible and disqualifying any conviction under the statute from
ACCA consideration. Second, “the statute on its face may resolve the issue.”
Id. If, for example, the statute provides different penalties for violations of its
different alternatives, it is considered to list elements; if instead it is “drafted to

offer illustrative examples”, it lists means. Id. Third, the “statute may itself

 

identify which things must be charged (and so are elements) and which need not

be (and so are means).” Id. Finally, ° if none of those provides a “clear answer,”

 

 

° A determination of a statute's divisibility turns on the distinction between

“means” and "elements.” Elements are the constituent parts of a criminal
offense that a jury must find beyond a reasonable doubt to convict; or,
alternatively, that a defendant necessarily admits when pleading guilty.
Mathis, 136 S. Ct. at 2248, 2256; see Descamps, 570 U.S. at 261-62.
Means, on the other hand, are merely the factual ways that a criminal
offense can be committed; they are “extraneous to the crime's legal
requirements" and thus "need neither be found by a jury nor admitted by a
defendant." Mathis, 136 S. Ct. at 2248 A divisible statute sets out one or
more elements in the alternative, most often using disjunctive language to

Page 12 of 20
 

the court may conduct a limited review of the Shepard documents-which the
Court has described as a “peek”-"for the sole and limited purpose of determining

whether the listed items are elements of the offense.” Id. at 2256-57.'°

 

Under Mathis divisibility framework’s first method, Pennsylvania state courts

 

didn’t decide the divisibility of 18 Pa.C.S.A. § 2709.1(a)(1)-(2). If the state courts
are silent as to the divisibility of the statute, this Court should consider whether

the statute on its face resolves the issue. Mathis, 136 S. Ct. at 2256. A statute is

 

“divisible”, when it “comprises multiple, alternative versions of the crime”.
Descamps at 2281. Here, subsection 2709.1(a)(1), can be violated by one
“repeatedly commits acts", and subsection 2709.1(a)(2) can be violated by one

who, “repeatedly communicates”, creates two alternative “means” in which

 

list multiple, alternative criminal offenses. Descamps, 570 U.S. at 262. Each
alternative offense listed in a divisible statute must be proven beyond a
reasonable doubt to sustain a conviction. An _ indivisible statute, by
comparison, sets forth a single set of elements that define a single crime,
regardless of whether the statute lists separate factual means of satisfying
a particular element. Mathis, 136 S. Ct. at 2248-49. The modified
categorical approach applies only to divisible statutes.

 

10 As to this fourth approach, the Court illustrated with an example: Suppose
an indictment and correlative jury instructions charge a defendant with
burgling a “building, structure or vehicle”. That is as clear an indication as
any that each alternative is only a possible means of commission, not an
element that the prosecutor must prove to a jury beyond a reasonable
doubt. Id. at 2257. But if those documents, by contrast, “reference one
alternative term to the exclusion of all others, the statute contains a list of
elements.” Id.

Page 13 of 20
“crime of stalking” is committed and not divisible, because both versions are
graded and punished exactly same. See United States v. Thorn, 282 F.Supp.3d

886 (EDPA 2017)(Under Mathis, Pennsylvania Robbery Statute (18 Pa.C.S.A. §

 

3701(a)(1)(i)-(iii)) is indivisible: because they are all defined as felonies in the
first degree and enumerate different “means” committing robbery). Even, if this
Court consider subsections 2709.1(a)(1) and 2709.1(a)(2) are two alternative

versions of “crime of stalking” and therefore divisible, 18 Pa.C.S.A. § 2709.1(a)

 

()-(@) is still indivisible in this case because, February 07, 2014 Notes of
Testimony, (See Exhibit-2 at 1-5), establish that Commonwealth prosecuted
Petitioner under all (two) subsections (2709.1(a)(1) and 2709.1(a)(2)) of 18
Pa.C.S.A. § 2709.1, and Pennsylvania Court applied all (two) subsections against
Petitioner, and therefore 18 Pa.C.S.A. § 2709.1(a)(1)-(2) isn’t divisible in this
case. See United States _v. Singleton, 252 F.Supp.3d 423 (EDPA 2017)
(Pennsylvania Robbery Statute (18 Pa.C.S.A. § 3701(a)(1)(i)-(iii)) is indivisible,
where defendant is charged under all three subsections of the statute, which is
the manner in which Pennsylvania courts and prosecutors applied, then the
statute isn’t divisible).

Regarding, divisibility of single element of mentes reae requirement of §
2709. 1(a)(1)-(2) - intent to place such other person in reasonable fear of
bodily injury or to cause substantial emotional distress, Pennsylvania court
decisions definitively resolves the issue of mentes reae requirement as alternate

“means”, instead of alternate elements in which § 2709.1(a)(1)-(2) might be

Page 14 of 20
 

violated, because Pennsylvania Courts commonly instruct juries on the different
subsections of 2709.1(a)(1) or 2709.1(a)(2), with either mentes_ reae
requirement - intent to place such other person in reasonable fear of bodily
injury or to cause substantial emotional distress and Pennsylvania case law
supports the view that 18 Pa.C.S.A. § 2709.1(a)(1)-(2) mentes reae requirement
of is indivisible. See Commonwealth v. Vurimindi, 200 A.3d 1031 (Pa.Super.2018)
(applying subsections 2709.1(a)(1) and 2709.1(a)(2), with either mentes reae
requirement);** Commonwealth v. Abed, 989 A.2d 23 (Pa.Super.2010) (same);
Commonwealth _v. Leach, 729 A.2d 608 (Pa.Super.1999)(applying former
subsection 2709(b) (encompassing current subsections of 2709.1(a)(1) and
2709.1(a)(2)), with either mentes reae requirement); Commonwealth v. Urrutia,
653 A.2d 706 (Pa.Super.1995)(same). Moreover, in United States v. Gonzalez,
905 F.3d 165 (3d Cir.2018)(quoting, United States v. Yeaman, 194 F.3d 442, n.6

(3d Cir.1999); United States v. Edmonds, 80 F.3d 810 (3d Cir.1996); United

 

States v. Shrader, 675 F.3d 300 (4th Cir.2012);*? United States v. Osinger, 753

 

 

"In order to show that a statute creates a crime outside the categorical
definition, a party must show “a realistic probability, not a theoretical
possibility, that the State would apply its statute” to the nongeneric
conduct. Gonzales v. Duenas-Alvarez, 549 U.S. 183 (2007). To do this, the
party “must at least point to his own case or other cases in which the state
courts in fact did apply the statute in the special (nongeneric) manner for
which he argues”. Duenas-Alvarez, 549 U.S. at 193.

2 Fourth Circuit, has declined to parse the different mentes reae of federal

Stalking Statute and observed that “it is an element of the crime that the

defendant have intended harm to a particular victim”.

Page 15 of 20
F.3d 939 (9th Cir.2014)'%), this Court held that the mentes reae requirement in
federal Stalking Statute, “intent to place such other person in reasonable
fear_of bodily injury or to cause substantial emotional distress’,
constitutes alternate “means” as opposed to alternate elements of the offense, for
which defendant has no right to insist on a jury instruction requiring unanimous
agreement on the “means” by which mens rea element is satisfied. Gonzalez,
905 F.3d at 183-87.

Mathis's second and third methods, as each requires a close look at the
Stalking statute 18 Pa.C.S.A. § 2709.1 itself. Under Mathis’s second way,

checking whether the statute “on its face” provides answers, offers that a

conviction under subsections 2709.1(a)(1) or 2709.1(a)(2), with either mens rea

 

requirement - intent to place such other person in reasonable fear of bodily
injury or to cause substantial emotional distress, constitutes the same
grade of stalking of first degree misdemeanor. See Hillocks v. Att'y Gen., 934 F.3d
332 (3d Cir. 2019)(this Court held that the statutory provision of the same
punishment, regardless of which alternative was involved in a crime, could
indicate that the alternatives are means).

Under Mathis's third way to determine divisibility-figuring out “which things

must be charged under the statute, and which need not be” - is useful. Charging

 

43, Ninth Circuit has also treated the mentes reae requirement of federal
Stalking Statute as a single element in conducting its analysis of the
statute.

Page 16 of 20
 

documents shows that Commonwealth charged Petitioner under subsection
2709.1(a)(1), with either mentes reae requirement - intent to place such other
person in reasonable fear of bodily injury or to cause substantial
emotional distress, (See Exhibit-1), and February 07, 2014 Notes of
Testimony shows that Commonwealth prosecuted Petitioner under subsections
2709.1(a)(1)-(2), with either mentes reae requirement. (See Exhibit-2 at 1-5).
Moreover, Pennsylvania Courts commonly instruct juries on the different
subsections of 2709.1(a)(1) or 2709.1(a)(2), with either mentes_ reae
requirement - intent to place such other person in reasonable fear of bodily
injury or to cause substantial emotional distress. See Commonwealth v.
Davis, 737 A.2d 792 (Pa.Super.1998) (applying former subsection 2709(b)
(encompassing current subsections of 2709.1(a)(1) and 2709.1(a)(2)), with
either mentes reae requirement); Commonwealth v. D'collanfield, 805 A.2d 1244
(Pa.Super.2002) (applying 18 Pa.C.S.A. § 5504(a.1) Stalking by communication
or address, virtually identical to 18 Pa.C.S.A. § 2709(b), with either mentes reae
requirement).

Under Mathis's fourth and last way of residual technique-a “peek” at the
Shepard documents for “the sole and limited purpose of determining whether
Commonwealth prosecuted Petitioner under subsections 2709.1(a)(1)-(2) with
either mentes reae requirement - intent to place such other person in
reasonable fear of bodily injury or to cause substantial emotional

distress as different elements of the offense”. As discussed above, even fourth

Page 17 of 20
method leads to the same conclusion, because February 07, 2014 Notes of
Testimony shows that Commonwealth prosecuted Petitioner under subsections
2709.1(a)(1)-(2) with either mentes reae requirement - intent to place such
other person in reasonable fear of bodily injury or to cause substantial
emotional distress. (See Exhibit-2 at 1-5). Additionally, the language of 18 Pa.
C.S.A. § 2709.1 does not indicate that a jury must unanimously agree on the
particular mens rea requirement. Much like the hypothetical statute described
in Mathis v. United States, 136 S. Ct. 2243 (2016), which allowed jurors to
disagree over the exact weapon used as long as all agree that the defendant used
a “deadly weapon,” 136 S. Ct. at 2249, 18 Pa. C.S.A. § 2709.1 appears to allow
some jurors to conclude that defendant acted with intent to cause reasonable
fear of bodily injury in a particular instance, while others may believe that
defendant acted with intent to cause substantial emotional distress. As long
as they could agree that a defendant acted with either one intent, the jury may
determine that the defendant is guilty of stalking. Therefore, mentes reae
requirement in 18 Pa. C.S.A. § 2709.1, with intent to place such other person in
reasonable fear of bodily injury or to cause substantial emotional distress
- is indivisible and modified categorical approach is impermissible. See Hillocks v.
Att'y Gen., 934 F.3d at 339 (citing, United States v. Brown, 765 F.3d 185 (3d Cir.
2014) (quoting Descamps v. United States, 570 U.S. 254 (2013)(The modified
approach only applies when (1) the statute of conviction has alternative

elements, and (2) “at least one” of the alternative divisible categories would, by

Page 18 of 20
 

its elements, be a match with a generic federal crime). Accordingly, in
Pennsylvania it is real that 18 Pa.C.S.A. § 2709.1(a) and (2) will be applied to the
conduct falling outside the definition of a “crime of stalking” outlined in Matter of
Sanchez-Lopez, 26 1&N Dec. 71 (BIA 2012). See Salmoran v. Att'y Gen., 909 F.3d
73 (3d Cir. 2018)(quoting, United States v. Grisel, 488 F.3d 844 (9th Cir. 2007)
(“Where, as here, a state statute explicitly defines a crime more broadly than the
generic definition, no ‘legal imagination’ is required to hold that a realistic
probability exists that the state will apply its statute to conduct that falls outside
the generic definition of the crime.” (citation omitted)). Therefore, in Pennsylvania
it is real that 18 Pa.C.S.A. § 2709.1(a)(1) and 18 Pa.C.S.A. § 2709. 1(a)(2) will be
applied to the conduct falling outside the definition of a “crime of stalking”
outlined in Matter of Sanchez-Lopez, 26 I&N Dec. 71 (BIA 2012), and intent to
place such other person in reasonable fear of bodily injury or to cause
substantial emotional distress is indivisible relative to the definition of a
“crime of stalking” in INA_§ 237(a)(2)(E)(i). Wherefore, Petitioner’s conviction
under 18 Pa.C.S.A. § 2709.1 is not a “crime of stalking” under INA § 237(a)(2)
(E)(i). Accordingly, 1] made an error in comparing elements of an indivisible 18
Pa.C.S.A. § 2709.1 with the elements of “crime of stalking” under INA § 237(a)
(2)(E)@) as defined by BIA in Matter of Sanchez-Lopez, Supra, by treating
indivisible single element of mentes reae requirement of § 2709.1(a)(1)-(2) -
intent to place such other person in reasonable fear of bodily injury or to

cause substantial emotional distress as alternate elements of § 2709.1(a)

Page 19 of 20
(1)-(2) instead of alternate “means” in which 18 Pa.C.S.A. § 2709.1(a)(1)-(2)
might be violated. Moreover, an inconclusive conviction based upon either intent
to place such other person in reasonable fear of bodily injury or to cause
substantial emotional distress doesn’t support removability. See Valansi_v.
Att'y Gen., 278 F.3d 203 (3d Cir. 2002)(inconclusive conviction record doesn’t

support removability).

Page 20 of 20
 

 

 

 

A# OF -699- FES

Mont gomuy Row wdtiny conto

Ro6 th big Road,

Come TX ~##3of To

‘sad States Courts
conte bist of Taxas

FILED ,

sep 29 2020 odfice of te clink,

David J. Bradley, Clerk of Court United Salep pcthwit Comt fpr Sotethoy 0:
AIS Ru gic Yreoh Room £ S20 a,
P.O. Row # 610 1O,

Housteg Tk - FFo0ad~W%oo

 

 

This !s Legal Mail And
Has NOT Been inspected

 
